Exhibit 10.1

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

NOTE: Information in this document marked with an “[*]” has been omitted and
filed separately with the Commission. Confidential treatment has been requested
with respect to the omitted portions.

Master SUPPLIER Agreement

Between

Paragon Networks International

And

CINGULAR Wireless LLC

Agreement No: PARA-SIA-120102-02

Effective Date: December 1, 2002

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 1 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

ARTICLE I

  

1.1

  

Preamble and Effective Date

   5

1.2

  

Scope of Agreement

   5

ARTICLE II - DEFINITIONS

   5

ARTICLE III - GENERAL CLAUSES

   8

3.1

  

Affiliate

   8

3.2

  

Amendments and Waivers

   8

3.3

  

Assignment

   9

3.4

  

Cancellation and Termination

   9

3.5

  

Compliance with Laws

   10

3.6

  

Conflict of Interest

   10

3.7

  

Construction and Interpretation

   10

3.8

  

Cumulative Remedies

   11

3.9

  

Delivery, Performance, [*]

   11

3.10

  

Dispute Resolution

   12

3.11

  

Entire Agreement

   13

3.12

  

Force Majeure

   13

3.13

  

Governing Law

   13

3.14

  

Indemnity

   14

3.15

  

Information

   14

3.16

  

Infringement

   15

3.17

  

Insurance

   16

3.18

  

Invoicing and Payment

   17

3.19

  

Licenses and Patents

   17

3.20

  

[*]

   17

3.21

  

[*]

   17

3.22

  

[*]

   18

3.23

  

M/WBE (and Appendices)

   18

3.24

  

M/WBE Cancellation Clause

   18

3.25

  

[*]

   20

3.26

  

Notices

   20

3.27

  

Ownership of Work Product

   20

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 2 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

3.28

  

[*]

   20

3.29

  

Publicity

   20

3.30

  

Quality Assurance

   21

3.31

  

Records and Audits

   21

3.32

  

Severability

   22

3.33

  

Survival of Obligations

   22

3.34

  

Taxes

   22

3.35

  

Term of Agreement

   23

3.36

  

[*]

   23

3.37

  

Warranty and Rebates

   24

3.38

  

Work Orders

   25

3.39

  

Workmanship

   25

ARTICLE IV - SPECIAL CLAUSES

   25

4.1

  

Access

   25

4.2

  

Change Notices - Simple

   26

4.3

  

Continuing Availability

   27

4.4

  

[*]

   27

4.5

  

Government Contract Provisions

   27

4.6

  

Hazardous Materials and Regulated Substances

   28

4.7

  

Independent Contractor

   29

4.8

  

Insignia

   30

4.9

  

Non-Intervention

   30

4.10

  

[*]

   30

4.11

  

Radio Frequency Energy Standards

   30

4.12

  

Registration

   31

4.13

  

Releases Void

   31

4.14

  

[*]

   31

4.15

  

Repairs Not Covered Under Warranty

   31

4.16

  

Shipping and Packing

   34

4.17

  

Statement(s) of Work and Form of Order(s)

   35

4.18

  

[*]

   35

4.19

  

[*]

   36

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 3 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

4.20

  

[*]

   36

4.21

  

Universal Design

   36

4.22

  

Work Done By Others

   37

ARTICLE V - CLAUSES APPLICABLE TO SOFTWARE AND SERVICES

   37

5.1

  

[*]

   37

5.2

  

Computer Asset Protection Requirements

   37

5.3

  

Documentation

   37

5.4

  

[*]

   38

5.5

  

License

   38

5.6

  

[*]

   38

5.7

  

[*]

   38

5.8

  

[*]

   38

5.9

  

[*]

   38

5.10

  

[*]

   39

Appendices

 

Appendix 1.2(2) - SUPPLIER’s Applicable Price(s) and Description of Materials

   40

Appendix 1.2(3) - Description of Applicable Specifications

   41

Appendix 2.3 - [*]

   42

Appendix 2.16 - Form of SUPPLIER’s Notice of [*]

   43

Appendix 3.5 - Executive Orders and Federal Regulations

   44

Appendix 3.22 - SUPPLIER Diversity

   46

Appendix 3.35 - Work Order

   47

Appendix 5.2 - CINGULAR Security Requirements

   48

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 4 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

ARTICLE I

1.1 Preamble and Effective Date

This Master Purchase Agreement (hereinafter “Agreement”) is made by and between
CINGULAR Wireless LLC, a Delaware limited liability company, with its principal
office located at 5565 Glenridge Connector, Atlanta, Georgia 30342 (hereinafter
“CINGULAR”) and Paragon Networks International with its principal office located
at 61 Commerce Drive, Brookfield, CT 06804 (hereinafter “SUPPLIER”).

1.2 Scope of Agreement

Subject to the terms and conditions of this Agreement, SUPPLIER shall provide to
CINGULAR the Material and Services described in Appendix 1.2(2), pursuant and in
conformance to Orders submitted by CINGULAR. The applicable price for the
Materials and Services is specified in Appendix 1.2(2). SUPPLIER agrees that the
Material and Services shall strictly conform to the Specifications, including
those specified in Appendix 1.2(3).

ARTICLE II - DEFINITIONS

2.1 [*]

2.2 [*]

2.3 [*]

2.4 [*]

2.5 “Affiliate” shall mean any entity which controls, is controlled by or is
under common control with CINGULAR, or any partnership, joint venture,
consortium or other such entity in which CINGULAR or its Affiliates have any
“material form of ownership” shall be deemed to include partnerships, joint
ventures, consortiums or other entities in which CINGULAR or its Affiliates have
at least a thirty percent (3 0%) ownership interest. In addition to the
foregoing, the term “Affiliate” shall also be deemed to include any of seven
rural telephone companies who are assignees of portions of CINGULAR’s FCC
license for MTA 006, pursuant to partitioning rights that were granted such
companies as limited partners in BellSouth Carolinas PCS, L.P.

Affiliates any also place orders under this Agreement, which orders shall be
subject to the terms and conditions of this Agreement and, as to such orders,
such Affiliate will become a purchaser hereunder. If any Affiliate places an
order under this Agreement, SUPPLIER and such Affiliate shall separately
negotiate the scope of work, the compensation, and other specifics, as
appropriate.

2.6 “Agreement” shall have the meaning specified in the section called “Entire
Agreement.”

2.7. “Bypass” or “Work Around” means a temporary procedure by which a User can
avoid

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 5 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

a reported problem by changes to the procedures followed or date supplied by the
User when using the Software or a temporary Fix supplied by the SUPPLIER.

2.8 “Cancellation” means the occurrence by which either party puts an end to
this Agreement or Orders placed under this Agreement for breach by the other and
its effect is the same as that of “Termination” and, except as otherwise
provided for herein, the canceling party also retains any remedy for breach of
the whole Agreement or any unperformed balance.

2.9 “Delivery” means SUPPLIER’s obligation to provide Materials and/or Services
that strictly conform to the Specifications as specified in Section 3.9 [*]

2.10 “Delivery Date” means the date on which the parties agree SUPPLIER is
scheduled in this Agreement or an Order to complete its Delivery.

2.11 “Enhancement” means a new version of the Software that adds substantially
new features and functionality in addition to the original functional
characteristics of the Software as provided to CINGULAR. Said Enhancement shall
be deemed to be a new item of Software, shall be subject to additional license
fees, [*] and warranty, unless otherwise agreed between the parties.

2.12 “Error(s)” means a failure of the Software to conform to SUPPLIER’s
marketing literature, the response time as warranted, the documentation and
operating manuals furnished by SUPPLIER and the Specifications governing said
Software at the time the Order or Statement of Work (“SOW”) was sent to
SUPPLIER; where such failure impacts operational performance, functional
performance or licensability.

2.13 “Fix(es)” means corrections of Error(s) in order for the Software to
continue performing functionally in the manner for which it was acquired and any
and all improvements that relate to performance but do not provide new features
or functionality for the Software.

2.14 “Goods” shall mean Materials, Products, and/or Software, and/or Services,
and/or Documentation, and/or Technical Education, and/or spare parts (but not
including end-user devices), as the context requires.

 

2.15 “Hardware” means all tangible materials, products and equipment provided by
SUPPLIER.

2.16 “Harmful Code” means computer viruses, worms, trap doors, time bombs,
undocumented passwords, disabling code (which renders Material unusable until a
patch or new password is provided), or any similar mechanism or device.

2.17 “Information” means all ideas, discoveries, concepts, know-how, trade
secrets, techniques, designs, specifications, drawings, sketches, models,
manuals, samples, tools, computer programs, technical information, and other
confidential business, customer or personnel information or data, whether
provided orally, in writing, or through electronic or other means.

2.18 “Installation” shall mean Products and Software mounting, placing,
modification, assembly, cabling, wiring, and testing to be performed by
SUPPLIER, according to SUPPLIER’s standard commercial specification, and
procedures or those, mutually agreed to by both parties.

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 6 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

2.19 “Laws” shall have the meaning specified in the section called “Compliance
with Laws.”

2 20 “Liability” means all losses, damages, expenses, costs, penalties, fines,
fees, including reasonable attorneys’ fees and expert witness fees arising from
or incurred in connection with a claim or cause of action related to performance
or omission of acts under this Agreement or any Order, including, but not
limited to, claims or causes of actions brought by third parties.

2.21 “Material” means a unit of equipment, apparatus, components, tools,
supplies, material, product, Hardware, or firmware thereto, or Software
purchased or licensed hereunder by CINGULAR from SUPPLIER and includes third
party Materials provided or furnished by SUPPLIER. Materials shall be deemed to
include any replacement parts.

2.22 [*]

2.23 “Notice of Critical Software Defects Found” means a written document
provided by CINGULAR to SUPPLIER and states that CINGULAR has determined that
the related software have been tested and are not in compliance with the
Specifications.

2.24 “Notice of Material Defection Found” means a written document provided by
CINGULAR to SUPPLIER and states that CINGULAR has determined that the Material
have been tested and are not in compliance with the Specifications.

2.25 “Object Code” means a the fully compiled or assembled series of
instructions in machine language which will guide the operation of a processor.

2.26 “Order” or “Work Order” means such purchase orders, forms, memoranda or
other written communications as may be delivered to SUPPLIER for the purpose of
Ordering Materials and Services hereunder.

2.27 “Program Material” or “Documentation” means all documentation, including,
but not limited to, user instructions and training materials.

2.28 “Products” means Equipment, Software, Materials, and Supplies purchased
hereunder.

2.29 “Service(s)” means any and all labor or service provided in connection with
this Agreement or an applicable Order, including but not limited to,
consultation, engineering, installation, removal, maintenance, training,
technical support, repair, and programming.

2.30 “Software” means the computer program or programs consisting of a set or
sets of logical instructions and tables of information which guides the
functions of a processor including Object Code, Source Code, Documentation and
all Fixes, Upgrades, Enhancements, modifications and updates made thereto and
provided hereunder.

2.31 “Source Code” means the computer program expressed in a source or human
readable language consisting of a full source language statement of the program
comprising the Software and complete maintenance documentation, procedures, flow
charts, schematic diagrams and annotations which comprise the precoding detail
design specification, and all other material

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 7 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

necessary to allow a reasonable skilled programmer or analyst to maintain and
enhance the Software without the assistance of the SUPPLIER or reference to
other material.

2.32 “SUPPLIER Feature Trial Report” means a written document provided by
SUPPLIER to CINGULAR and shall contain information requested herein in
Section 3.9 Delivery, Performance, [*].

2.33 “Specs” or “Specifications” mean (i) SUPPLIER’s applicable specifications
and descriptions, including any warranty statements, and (ii) CINGULAR’s
requirements, specifications, and descriptions specified in, or attached to,
this Agreement or an applicable Order, which shall control over an inconsistency
with SUPPLIER’s specifications and descriptions.

2.34 “Termination” means the occurrence by which either party, pursuant to the
provisions or powers of this Agreement or laws and regulations, puts an end to
this Agreement and/or Orders placed under this Agreement other than for breach.
On “Termination” all executory obligations are discharged, but any right based
on breach of performance survives except as otherwise provided herein.

2.35 [*]

2.36 [*]

2.37 “User(s)” means CINGULAR and its authorized Third Parties, as well as each
of their respective employees, agents, representatives and customers, if any,
who use goods or services relating to, resulting from, or arising out of
Products and/or Services provided by SUPPLIER hereunder.

ARTICLE III - GENERAL CLAUSES

3.1 Affiliate

SUPPLIER agrees that an Affiliate may place Orders with SUPPLIER which
incorporate the terms and conditions of this Agreement, and that the term
“CINGULAR” shall be deemed to refer to an Affiliate when an Affiliate places an
Order with SUPPLIER under this Agreement. An Affiliate will be responsible for
its own obligations, including but not limited to, all charges incurred in
connection with such Order. The parties agree that nothing in this Agreement
will be construed as requiring CINGULAR to indemnify SUPPLIER, or to otherwise
be responsible, for any acts or omissions of an Affiliate, nor shall anything in
this Agreement be construed as requiring an Affiliate to indemnify SUPPLIER, or
to otherwise be responsible, for the acts or omissions of CINGULAR.

3.2 Amendments and Waivers

This Agreement and any Orders placed hereunder may be amended or modified only
by a written document signed by the authorized representative of the party
against whom enforcement is sought; provided that CINGULAR may, at any time,
make changes to the scope of work, and SUPPLIER shall not unreasonably withhold
or condition its consent. An equitable adjustment

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 8 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

shall be made if such change substantially affects the time of performance or
the cost of the work to be performed under this Agreement. Such cost adjustment
shall be made on the basis of the actual cost of the work, unless otherwise
agreed in writing. No course of dealing or failure of either party to strictly
enforce any term, right or condition of this Agreement shall be construed as a
general waiver or relinquishment of such term, right, or condition. A waiver by
either party of any default shall not be deemed a waiver of any other default.

3.3 Assignment

CINGULAR may assign this Agreement and its rights and may delegate its duties
under this Agreement either in whole or in part, at any time and without
SUPPLIER’s consent, to any present or future Affiliated company or successor
company of CINGULAR. CINGULAR shall give SUPPLIER written notice of such
assignment or delegation. The assignment shall not affect nor diminish any
rights or duties that SUPPLIER or CINGULAR may then or thereafter have as to
Material, software or services ordered by CINGULAR before the effective date of
the assignment. Written notice to the SUPPLIER releases and discharges CINGULAR,
to the extent of the assignment, from all further duties under this Agreement,
except with respect to Material, software or services that CINGULAR ordered
before the effective date of the assignment. SUPPLIER must have CINGULAR’s
written consent before SUPPLIER assigns or otherwise delegates any work it is to
perform under this Agreement, in whole or in part, or assigns any of its rights,
interests or obligations hereunder. SUPPLIER shall deliver to CINGULAR written
notice of SUPPLIER’s intent to assign, at least thirty (30) days before
assignment. CINGULAR shall consider void any assignment to which it has not
consented, except where SUPPLIER assigns its rights to receive monies pursuant
to this Agreement. In such case, SUPPLIER only needs to notify CINGULAR in
writing. However, SUPPLIER cannot assign monies due if SUPPLIER tries to
transfer to the assignee any of SUPPLIER’s other rights or obligations
hereunder. SUPPLIER shall not make an assignment that prevents CINGULAR from
dealing solely and directly with SUPPLIER on all matters pertaining to this
Agreement. Such matters include amending this Agreement and/or settling amounts
due either party by the other hereunder.

3.4 Cancellation and Termination

 

a. Cancellation

 

  1. [*]

 

  2. [*]

 

b. Termination

[*]

 

c. Bankruptcy

In addition to all other rights or remedies provided for in this Agreement or by
law, CINGULAR may immediately cancel this Agreement if: (1) SUPPLER becomes
insolvent or makes a general assignment for the benefit of creditors;
(2) SUPPLIER admits in writing the inability to pay debts

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 9 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

as they mature; (3) Any court appoints a trustee or receiver with respect to
SUPPLIER or any substantial part of SUPPLIER’s assets; or (4) An action is taken
by or against SUPPLER under any bankruptcy or insolvency laws or laws relating
to the relief of debtors, including the Federal Bankruptcy Act.

 

d. [*] Cancellation and Termination

[*]

3.5 Compliance with Laws

[*]

3.6 Conflict of Interest

SUPPLIER represents and warrants that no officer, director, affiliate, employee,
or agent of CINGULAR has been or will be employed, retained or paid a fee, or
otherwise has received or will receive any personal compensation or
consideration, by or from SUPPLIER or any of SUPPLIER’s officers, directors,
employees, or agents in connection with the obtaining, arranging, or negotiation
of this Agreement or other documents entered into or executed in connection with
this Agreement.

3.7 Construction and Interpretation

 

a. The language of this Agreement shall in all cases be construed simply, as a
whole and in accordance with its fair meaning and not strictly for or against
any party. The parties agree that this Agreement has been prepared jointly and
has been the subject of arm’s length and careful negotiation. Each party has
been given the opportunity to independently review this Agreement with legal
counsel and other consultants, and each party has the requisite experience and
sophistication to understand, interpret, and agree to the particular language of
the provisions. Accordingly, in the event of an ambiguity in or dispute
regarding the interpretation of this Agreement, the drafting of the language of
this Agreement shall not be attributed to either party.

 

b. Article, section, or paragraph headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement. The use of the word “include” shall mean “includes, but is not
limited to.” The singular use of words shall include the plural use and vice
versa. All obligations and rights of the parties are subject to modification as
the parties may specifically provide in an Order. “Services” and “Software”
shall be treated as “goods” for purposes of applying the applicable Uniform
Commercial Code. If there is an inconsistency or conflict between the terms in
this Agreement and in an Order, the terms in the Order shall take precedence.

 

c. Whenever any party is entitled to interest under this Agreement, the amount
of interest shall be determined using [*] per annum, or the highest amount
allowed by law, whichever is lower.

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 10 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

3.8 Cumulative Remedies

Except as specifically identified as a party’s sole remedy, any rights of
Cancellation, Termination, [*], or other remedies prescribed in this Agreement
are cumulative and are not exclusive of any other remedies to which the injured
party may be entitled. Neither party shall retain the benefit of inconsistent
remedies.

3.9 Delivery, Performance, [*]

 

a. Delivery

 

  1. Delivery Requirements

[*]

Time is of the essence [*].

(i) [*]

(ii) [*]

 

  2. Expedited Delivery

Expedited Delivery is defined as delivery before the standard shipment intervals
as specified within this Agreement. [*] SUPPLIER and CINGULAR are committed to
reducing the need for expedited deliveries while maintaining a strong commitment
to customer service requirements. Should CINGULAR request expedited delivery,
SUPPLIER will determine whether such expedited delivery is achievable and, if
so, CINGULAR and SUPPLIER will mutually agree upon the expedited delivery date.
SUPPLIER will keep CINGULAR apprised of its progress in meeting such delivery
dates and will promptly notify CINGULAR of any potential delays.

 

b. Performance

SUPPLIER is committed to [*] fulfillment of CINGULAR’s expectations as described
in the Agreement and all supplements. [*]

[*] In addition, CINGULAR retains all other rights or remedies available to
CINGULAR.

 

c. [*]

1. [*]

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 11 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

[*]

2. [*]

[*]

3.10 Dispute Resolution

 

a. CINGULAR and SUPPLIER shall use their best efforts to settle any dispute or
claim arising from or relating to this Agreement. To accomplish this, they shall
negotiate with each other in good faith. If CINGULAR and SUPPLIER do not reach
agreement within 30 days of first receiving notice of dispute, instead of suing
in court, CINGULAR and SUPPLIER agree to arbitrate any and all disputes and
claims (including but not limited to claims based on or arising from an alleged
tort) arising out of or relating to this agreement, or to any prior agreement
for Products and/or Services between SUPPLIER and CINGULAR or any of SUPPLIER’s
or CINGULAR’s affiliates or predecessors in interest.

 

b. Not-withstanding the provisions of paragraph (a), no claim or dispute shall
be submitted to arbitration if, at the time of the proposed submission, such
dispute or claim involves an attempt to collect a debt owed to the CINGULAR by
the SUPPLIER.

 

c. The arbitration of any dispute or claim shall be conducted in accordance with
the Wireless Industry Arbitration Rules (“WIA Rules”) as modified by this
Agreement and as administered by the American Arbitration Association (“AAA”).
The WIA rules and fee information are available from CINGULAR or the AAA upon
request.

 

d. CINGULAR and SUPPLIER acknowledge that this Agreement evidences a transaction
in interstate commerce and that the United States Arbitration Act and Federal
Arbitration law shall govern the interpretation and enforcement of, and
proceedings pursuant to, this or a prior Agreement.

 

e. Unless CINGULAR and SUPPLIER agree otherwise, the location of any arbitration
shall be in [*].

 

f. [*]

 

g. Except as otherwise provided herein, all fees and expenses of the arbitration
shall [*].

 

h. The arbitrator(s) must give effect to the limitations on CINGULAR’s liability
as set forth in this or a prior Agreement, any applicable tariff, law, or
regulation.

 

i. In any arbitration utilizing the rules applicable to Large/Complex cases, as
defined under the WIA rules, the arbitrators must also apply the Federal Rules
of Evidence, and the losing party may have the award reviewed in accordance with
the review procedures set forth in the W1A rules.

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 12 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

j. SUPPLIER agrees that CINGULAR and SUPPLIER each is waiving its respective
right to a trial by jury, SUPPLIER acknowledges that arbitration is final and
binding and subject to only very limited review by a court. If for some reason
this arbitration clause is at some point deemed inapplicable or invalid,
SUPPLIER and CINGULAR agree to waive, to the fullest extent allowed by law, any
trial by jury, in such case, a judge shall decide the subject dispute or claim.

CINGULAR, SUPPLIER and Arbitrator(s) shall not disclose the existence, content,
or results of any arbitration. Judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction.

3.11 Entire Agreement

The terms contained in this Agreement, and any Orders or SOWs, including all
appendices and subordinate documents attached to or referenced in the Agreement
or any Orders, will constitute the entire integrated Agreement between SUPPLIER
and CINGULAR with regard to the subject matter herein. This Agreement will
supersede all prior oral and written communications, agreements, and
understandings of the parties, if any, with respect hereto. Acceptance of
Material or Services, payment or any inaction by CINGULAR shall not constitute
CINGULAR’s consent to or acceptance of any additional or different terms from
that stated in this Agreement, except for terms in an Order placed by CINGULAR
and signed by both Parties. Estimates furnished by CINGULAR shall not constitute
commitments.

3.12 Force Majeure

Neither party shall be deemed in default of this Agreement or any Order to the
extent that any delay or failure in the performance of its obligations results
from any cause beyond its reasonable control and without its fault or
negligence, such as acts of God, acts of civil or military authority, embargoes,
epidemics, war, riots, insurrections, fires, explosions, earthquakes, floods, or
strikes (“Force Majeure”).

If any Force Majeure condition affects SUPPLIER’s ability to perform, SUPPLIER
shall give immediate notice to CINGULAR and CINGULAR may elect to either:
(1) Terminate the affected Order(s) or any part thereof, (2) suspend the
affected Order(s) or any part for the duration of the Force Majeure condition,
with the option to obtain elsewhere Materials and Services to be furnished under
such Order(s) and deduct from any commitment under such Order(s) the quantity of
the Materials and Services obtained or for which commitments have been made
elsewhere or (3) resume performance under such Order(s) .once the Force Majeure
condition ceases, with an option in CINGULAR to extend any affected Delivery
Date or performance date up to the length of time the Force Majeure condition
endured. Unless CINGULAR gives written notice within thirty (30) days after
being notified of the Force Majeure condition, option (2) shall be deemed
selected.

3.13 Governing Law

THIS AGREEMENT AND PERFORMANCE HEREUNDER SHALL BE GOVERNED BY THE LAWS OF THE
[*] EXCLUSIVE OF ITS CHOICE OF LAWS PROVISIONS.

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 13 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

3.14 Indemnity

SUPPLIER agrees to indemnify and hold CINGULAR harmless from any and all
liabilities, causes of action, lawsuits, penalties, claims or demands (including
the costs, expenses and reasonable attorneys’ fees on account thereof) that may
be made by:

 

a. [*].

 

b. Any of either SUPPLIER’s, its agent’s or subcontractor’s employees or former
employees for which SUPPLIER’s, its agents’ or subcontractors’ liability to such
employee or former employee would otherwise be subject to payments under the
Workers’ Compensation laws or an Employer’s Liability policy, premises liability
principles or any other law or form of legal duty or obligation; and

 

c. Either SUPPLIER’s, its agent’s or subcontractor’s employees or former
employees for Applicants at SUPPLIER’s job site, for any and all claims arising
out of the employment relationship with respect to performing under this
Agreement. [*].

[*]. CINGULAR shall notify SUPPLIER promptly of any written claims or demands
against CINGULAR for which SUPPLIER is responsible hereunder.

SUPPLIER agrees to defend CINGULAR, [*], against any such Liability, claim,
demand, suit or legal proceeding including those instigated by a third party to
SUPPLIER. CINGULAR agrees to notify SUPPLIER within a reasonable time of any
written claims or demands against CINGULAR for which SUPPLIER is responsible.
SUPPLIER shall also (1) keep CINGULAR fully informed as to the progress of such
defense, and (2) afford CINGULAR, [*], an opportunity to participate with
SUPPLIER in the defense or settlement of any such claim.

[*].

3.15 Information

Information - CINGULAR

Any Information furnished to SUPPLIER in connection with this Agreement,
including Information provided under a separate Non Disclosure Agreement in
connection with discussion prior to executing this Agreement, shall remain
CINGULAR’s property. Unless such Information was previously known to SUPPLIER
free of any obligation to keep it confidential, or has been or is subsequently
made public by CINGULAR or a third party, without violating a confidentiality
obligation, it shall be kept confidential by SUPPLIER, shall be used only in
performing under this Agreement, and may not be used for other purposes except
as may be agreed upon between SUPPLIER and CINGULAR in writing. SUPPLIER is
granted no rights or license to such Information. All copies of such
Information, in written, graphic or other tangible form, shall be returned to
CINGULAR upon the earlier of (i) CINGULAR’s request or (ii) upon Termination,
Cancellation, or expiration of this Agreement.

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 14 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

[*]. Therefore, it shall be CINGULAR’s option, in its sole discretion, to
furnish SUPPLIER copies of such documents or to discuss such documents with
SUPPLIER. SUPPLIER’s use of field trial reports furnished by CINGULAR shall be
governed by the Publicity section in addition to the provisions contained in
this section, Information.

Information - SUPPLIER

[*]. No Information furnished by SUPPLIER to CINGULAR in connection with this
Agreement shall be considered to be confidential or proprietary unless it is
conspicuously marked as such. If SUPPLIER provides CINGULAR with any proprietary
or confidential Information which is conspicuously marked, CII’IGULAR shall use
the same degree of care to prevent its disclosure to others as CINGULAR uses
with respect to its own proprietary or confidential Information. Notwithstanding
the preceding sentences, no installation, operations, repair, or maintenance
Information of SUPPLIER which pertains to the Material and Services which are
the subject of this Agreement shall be considered to be proprietary or
confidential, and CINGULAR may disclose such Information to others for the
purpose of installing, operating, repairing, replacing, removing, and
maintaining the Material for which it was initially furnished.

3.16 Infringement

 

a. SUPPLIER agrees to indemnify and hold CINGULAR harmless from and against any
Liability, (including increased damages for willful infringement) that may
result by reason of any infringement, or claim of infringement, of any trade
secret, patent, trademark, copyright, or other proprietary interest of any third
party based on the normal use or installation of any Material or Services
furnished to CINGULAR, except to the extent that such claim arises from
SUPPLIER’s compliance with CINGULAR’s detailed instructions. Such exception will
not, however, include any infringement or claim of infringement based upon:

1. products, software, or documentation which are available on the open market;
or

2. products, software, or documentation of SUPPLIER’s origin, design or
selection.

 

b. [*]

 

c. If an injunction or order is obtained against CINGULAR’s use of any Material
or Service, or, if, in SUPPLIER’s opinion, any Material or Service is likely to
become the subject of a claim of infringement, SUPPLIER will, [*]:

1. Procure for CINGULAR the right to continue using the Material or Service; or

2. [*]

 

d. [*].

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 15 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

e. In no event will CINGULAR be liable to SUPPLIER for any charges after the
date that CINGULAR no longer uses any Material or Service because of actual or
claimed infringement.

 

f. SUPPLIER agrees to defend or settle, [*], any action or suit for which it is
responsible under this section. CINGULAR agrees to notify SUPPLIER promptly of
any claim of infringement and cooperate in every reasonable way to facilitate
the defense. SUPPLIER shall afford CINGULAR, [*], an opportunity to participate
on an equal basis with SUPPLIER in the defense or settlement of any such claim.

3.17 Insurance

Without limiting any other obligation or liability of SUPPLER under this
Agreement, SUPPLIER agrees that upon execution of this Agreement and through its
entire effective period, SUPPLIER shall procure and maintain insurance coverage,
at its sole cost and expense, with limits and conditions not less than those
specified below. A combination of primary and excess/umbrella liability policies
will be acceptable as a means to meet the limits specifically required herein.
If excess/umbrella liability policies are in place, they must follow the form of
the underlying liability policy(s).

 

a Comprehensive or Commercial General Liability Insurance, written on an
occurrence form, including but not limited to premises- operations, broad form
property damage, products/completed operations, contractual liability,
independent contractors, personal injury and advertising injury and liability
assumed under an insured contract, with limits of at least [*], combined single
limit.

 

b. Worker’s Compensation and Employers Liability Insurance with statutory limits
as required by the state(s) in which the work is to be performed SUPPLIER will
provide a written waiver of Worker’ Compensation subrogation. If SUPPLIER is
self-insured for Workers’ Compensation, copy of a current self-insured
certificate from the state(s) in which the work is to be performed must be
provided prior to the work being performed Employer Liability insurance must be
at least [*] per occurrence.

 

c. Business Automobile Liability including coverage for owned, hired, leased,
rented and non- owned vehicles of [*] combined single limit bodily injury and
property damage per occurrence.

The SUPPLIER shall also require all subcontractors performing work on the
project or who may enter upon the work site to maintain the same insurance
requirements listed above. Should the insurance policy limits be exhausted or
should the SUPPLIER fail to maintain the required insurance coverages, SUPPLIER
is still liable should a loss occur Prior to performing work, SUPPLIER must
obtain the required minimum insurance and provide Certificates of Insurance to
CINGULAR showing coverage and limits not less than the minimum amounts shown
herein CINGULAR must be listed as an additional insured under the primary and
excess insurance policy(s), with the exception of Workers Compensation The
minimum required insurance shall be written by a SUPPLIER licensed to do
business in the state(s) where the work is to be performed at the time the
policies are issued

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 16 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

All such certificate and policies shall include provision whereby CINGULAR mist
be given thirty (30) days advance written notice of the insurer’s intention to
cancel or materially change the policies specified herein Such policy shall be
primary to any coverage CINGULAR may have, independent of the Agreement.

3.18 Invoicing and Payment

 

a. Except as otherwise specified in an Order, SUPPLIER shall render an invoice
in duplicate promptly after the Delivery of Materials or performance of
Services. The invoice shall specify in detail (1) quantities of each ordered
item, (2) unit prices of each ordered item, (3) unit warranty prices per item
ordered, (4) whether the item is taxable and the amount of tax per item,
(5) item and commodity codes, (6) total amounts for each item, (7) total amount
of applicable sales or use taxes, (8) discounts, (9) shipping charges,
(10) total amount due, and (11) software right-to-use fees as either
“application” or “operational.” [*] If CINGULAR disputes any invoice rendered or
amount paid, CINGULAR shall so notify SUPPLIER. The parties shall use their best
efforts to resolve such dispute expeditiously. [*].

 

b. Invoices for or including freight charges shall be accompanied by legible
copies of prepaid freight bills, express receipts, or bills of lading supporting
the invoice amounts. Such invoices shall include (1) carrier’s name, (2) date of
shipment, (3) number of pieces, (4) weight, and (5) freight classification.

 

c. [*]

 

d. [*]

 

e. SUPPLIER agrees to accept standard, commercial methods of payment and
evidence of payment obligation including, but not limited to, credit card
payments, purchasing cards, CINGULAR’s purchase orders and electronic fund
transfers in connection with the purchase of the Materials and Services.

3.19 Licenses and Patents

No licenses, express or implied, under any patents, copyrights, trademarks, or
other intellectual property rights are granted by CINGULAR to SUPPLIER under
this Agreement.

3.20 [*]

[*]

3.21 [*]

[*]

 

a. [*]

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 17 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

b. [*]

3.22 [*]

 

a. [*]

[*]

[*]

[*]

[*]

 

b. [*]

[*]

3.23 M/WBE (and Appendices)

 

a. SUPPLIER will make a good faith effort to meet the goals for the
participation of M/WBE and DVBE firms (as defined in the Section entitled
“MBE/WBE/DVBE Cancellation Clause”) as follows: 10% annual MBE participation;
10% annual WBE participation; and 2% annual DVBE participation. These goals
apply to all annual expenditures by any entity pursuant to this Agreement with
SUPPLIER.

 

b. Attached hereto and incorporated herein as Appendix 3.22(a) is SUPPLIER’s
completed Participation Plan outlining its M/WBE-DVBE goals and specific and
detailed plans to achieve those goals. SUPPLIER will submit an updated
Participation Plan annually by the first week in January. SUPPLIER will submit
M/WBE-DVBE Results Reports quarterly by the end of the first week following the
close of each quarter, using the form attached hereto and incorporated herein as
Appendix 3.22(b). Participation Plans and Results Reports will be submitted to
the Prime SUPPLIER Results Manager.

3.24 M/WBE Cancellation Clause

 

a.

SUPPLIER agrees that falsification or misrepresentation of, or failure to report
a disqualifying change in, the MBE/WBE/DVBE status of SUPPLIER or any
subcontractor utilized by SUPPLIER; or SUPPLIER’s failure to comply in good
faith with any MBE/WBE/DVBE utilization goals established by SUPPLIER; or
SUPPLIER’s failure to cooperate in any investigation conducted by CINGULAR, or
by CINGULAR’s agent, to determine SUPPLIER’s compliance with this section, will
constitute a material breach of this Agreement. In the event of any such breach,
CINGULAR may, at its option, cancel (“Cancel”) this Agreement upon thirty
(30) days notice. SUPPLIER acknowledges and agrees that CINGULAR’s right to
Cancel is absolute and unconditional, and CINGULAR shall not

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 18 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

 

be subject to liability, nor shall SUPPLIER have any right to suit for damages
as a result of such cancellation.

 

b. For purchases under this Agreement by Pacific Bell, Pacific Bell Directory,
Pacific Bell Mobile Services, Pacific Bell Information Services, Pacific Bell
Communications, and any other entity operating principally in California
(collectively “California Affiliates”), Minority and Women Business Enterprises
(MBEs/WBEs) are defined as businesses which satisfy the requirements of
paragraph d below and are certified as MBEs/WBEs by the California Public.
Utilities Commission Clearinghouse (“CPUC-certified”).

 

c. For purchases under this Agreement by any entity that is not a California
Affiliate, MBEs/WBEs are defined as businesses which satisfy the requirements of
paragraph d below and are either CPUC-certified or are certified as MBEs/WBEs by
a certifying agency recognized by CINGULAR.

 

d. MBEs/WBEs must be at least 51% owned by a minority individual or group or by
one or more women (for publicly-held businesses, at least 51% of the stock must
be owned by one or more of those individuals), and the MBEs/WBEs’ management and
daily business operations must be controlled by one or more of those
individuals, and these individuals must be either U.S. citizens or legal aliens
with permanent residence status. For the purpose of this definition, minority
group members include male or female Asian Americans, Black Americans, Filipino
Americans, Hispanic Americans, Native Americans (i.e., American Indians,
Eskimos, Aleuts and Native Hawaiians), Polynesian Americans, and multi-ethnic
(i.e., any combination of MBEs and WBEs where no one specific group has a 51%
ownership and control of the business, but when aggregated, the ownership and
control combination. meets or exceeds the 51% rule). “Control” in this context
means exercising the power to make policy decisions. “Operate” in this context
means actively involved in the day-to-day management of the business and not
merely acting as officers or directors.

 

e. For purchases under this Agreement by California Affiliates, Disabled Veteran
Business Enterprises (DVBEs) are defined as business concerns that satisfy the
requirements of paragraph g below and are certified as DVBEs by the California
State Office of Small and Minority Business (OSMB). The DVBE must be a resident
of the State of California, and must satisfy the requirements of paragraph g
below.

 

f. For purchases under this Agreement by any entity that is not a California
Affiliate, DVBEs are defined as any business concern that satisfies the
requirements of paragraph g below and is either a defined DVBE for purchases by
California Affiliates, or is certified as a DVBE by a certifying agency
recognized by CINGULAR.

 

g.

The DVBE must be (1) a non publicly-owned enterprise at least 51% owned by one
or more disabled veterans; or (2) a publicly-owned business in which at least
51% of the stock is owned by one or more disabled veterans; or (3) a subsidiary
which is wholly owned by a parent corporation, but only if at least 51% of the
voting stock of the parent corporation is owned by one or more disabled
veterans; or (4) a joint venture in which at least 51% of the joint venture’s
management and control and earnings are held by one or more disabled veterans.
In each case, the management and control of the daily business operations must
be by one or more disabled veterans. A disabled veteran is a veteran of the
military, naval or air

 

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 19 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

 

service of the United States with a service-connected disability. “Management
and control” in this context means exercising the power to make policy decisions
and actively involved in the day-to-day management of the business and not
merely acting as officers or directors.

3.25 [*]

[*]

3.26 Notices

Except as otherwise provided in this Agreement, or an applicable Order, all
notices or other communications hereunder shall be deemed to have been duly
given when made in writing and either 1) delivered in person, or 2) when
received, if provided by an overnight or similar delivery service, or 3) when
received, if deposited in the United States Mail, postage prepaid, return
receipt requested, and addressed as follows:

[*]

[*]

The address to which notices or communications may be given by either party may
be changed by written notice given by such party to the other pursuant to this
paragraph entitled “Notices”.

3.27 Ownership of Work Product

SUPPLIER and Cingular acknowledge that they may engage in future relationships
involving the development of work product for Cingular, and mutually agree to
develop contractual standards for such undertakings when they should first
occur.

3.28 [*]

 

a. Material and Services shall be furnished by SUPPLIER in accordance with the
prices set forth in Appendix 1.2(2), attached hereto and made a part hereof, or
pursuant to firm prices which are quoted by SUPPLIER for such Material and
Services, whichever price is lower. The prices for all Material and Services in
Appendix 1.2.(2) are subject to change only in accordance with this Agreement,
which changes must be in writing and signed by both parties. [*]

 

b. [*]

3.29 Publicity

[*]

Furthermore, no license, express or implied, is granted to SUPPLIER for any
trademark, patent, copyright, trade secret or any other intellectual property or
applications therefor which is now or may hereafter be owned by CINGULAR or any
CINGULAR SUPPLIER.

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 20 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

3.30 Quality Assurance

 

a. SUPPLER represents and warrants that SUPPLIER’s processes utilized to produce
Materials and provide Services under this Agreement are certified to ISO 9000
within one hundred eighty (180) days after the execution of this Agreement and
that SUPPLIER will maintain ISO 9000 certification for the term of this
Agreement. SUPPLIER shall provide CINGULAR evidence of ISO 9000 registration
certification within thirty (30) days from the date of certification.

 

b. [*]

If SUPPLIER is not ISO 9000 certified [*] are not ISO 9000 certified SUPPLIER
agrees that at no additional charge to CINGULAR:

 

  1. SUPPLIER shall provide to CINGULAR an ISO 9000 quality plan.

Elements to be detailed in the Quality Plan include (at minimum):

 

  (a) A schedule for achieving ISO 9000 certification.

 

  (b) [*]

 

  (c) Designation of the SUPPLIER’s quality representative and of the senior
executive with quality responsibility.

 

  2. [*]

 

  3. SUPPLIER agrees to conform to the most current version of ISO 9000.

 

  4. As required by CINGULAR, SUPPLIER shall submit ISO 9000 registration and
surveillance audit results, management review goals, objectives and results for
the registered business entity.

 

  5. [*]

 

  6. [*]

3.31 Records and Audits

SUPPLIER agrees that it will:

 

a. Maintain complete and accurate records related to the Material and Services
provided by SUPPLIER to CINGULAR, including records of all amounts billable to
and payments made by CINGULAR in accordance with generally accepted accounting
principles and practices, uniformly and consistently applied in a format that
will permit audit;

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 21 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

b. Retain such records and reasonable billing detail for a period of at least
three (3) years from the date of final payment for Materials and Services;

 

c. Provide reasonable supporting documentation to CINGULAR concerning any
disputed invoice amount within [*] calendar days after receipt of written
notification of such dispute; and

 

d. Permit CINGULAR and its authorized representatives to inspect and audit
during normal business hours the charges invoiced to CINGULAR. Should CINGULAR
request an audit, SUPPLIER will make available any pertinent records and files
to CINGULAR during normal business hours at no additional charge.

3.32 Severability

If any provision or any part of provision of this Agreement shall be invalid or
unenforceable, such invalidity or non-enforceability shall not invalidate or
render unenforceable any other portion of this Agreement. The entire Agreement
will be construed as if it did not contain the particular invalid or
unenforceable provision(s) and the rights and obligations of the SUPPLIER and
CINGULAR will be construed and enforced accordingly.

3.33 Survival of Obligations

Obligations and rights in connection with this Agreement which by their nature
would continue beyond the Termination, Cancellation or expiration of this
Agreement, including those in the sections entitled “Compliance With Laws,”
“Infringement,” “Indemnity,” “Publicity,” “Severability,” “Information,”
“Independent Contractor,” and “Warranty,” will survive the Termination,
Cancellation, or expiration of this Agreement.

3.34 Taxes

 

a. SUPPLIER may invoice CINGULAR the amount of any federal excise taxes or state
or local sales taxes imposed upon the sale of Material or provision of Services
as separate items, if applicable, listing the taxing jurisdiction imposing the
tax. Installation, labor and other non- taxable charges must be separately
stated. CINGULAR agrees to pay all applicable taxes to SUPPLIER which are stated
on and at the time the Material or Service invoice is submitted by SUPPLIER.
SUPPLER agrees to remit taxes to the appropriate taxing authorities.

 

b. SUPPLIER agrees to pay, and to hold CINGULAR harmless from and against, any
penalty, interest, additional tax, or other charge that may be levied or
assessed as a result of the delay or failure of SUPPLIER, for any reason, to pay
any tax or file any return or information required by law, rule or regulation or
by this Agreement to be paid or filed by SUPPLIER. SUPPLIER agrees to pay and to
hold CINGULAR harmless from and against any penalty or sanction assessed as a
result of SUPPLIER doing business with any country subject to U.S. trade
restrictions.

 

c. [*]

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 22 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

d. If any taxing authority advises SUPPLIER that it intends to audit SUPPLER
with respect to any taxes for which CINGULAR is obligated to reimburse SUPPLIER
under this agreement, SUPPLER shall (1) promptly so notify CINGULAR, (2) afford
CINGULAR an opportunity to participate on an equal basis with SUPPLIER in such
audit with respect to such taxes and (3) keep CINGULAR fully informed as to the
progress of such audit. Each party shall bear its own expenses with respect to
any such audit, and the responsibility for any additional tax, penalty or
interest resulting from such audit shall be determined in accordance with the
applicable provisions of this Section. SUPPLIER’s failure to comply with the
notification requirements of this section shall relieve CINGULAR of its
responsibility to reimburse SUPPLIER for taxes only if SUPPLIER’s failure
materially prejudiced CINGULAR’s ability to contest imposition or assessment of
those taxes.

 

e. In addition to its rights under subparagraph (d) above with respect to any
tax or tax controversy covered by this Tax Section, CINGULAR will be entitled to
contest, pursuant to applicable law and tariffs, and at its own expense, any tax
previously billed that it is ultimately obligated to pay. CINGULAR will be
entitled to the benefit of any refund or recovery of amounts that it had
previously paid resulting from such a contest. SUPPLIER will cooperate in any
such contest, provided that all costs and expenses incurred in obtaining a
refund or credit for CINGULAR shall be paid by CINGULAR.

 

f. If either Party is audited by a taxing authority or other governmental
entity, the other Party agrees to reasonably cooperate with the Party being
audited in order to respond to any audit inquiries in an appropriate and timely
manner, so that the audit and any resulting controversy may be resolved
expeditiously.

3.35 Term of Agreement

 

a. This Agreement is effective on [*] and, unless terminated or canceled as
provided in this Agreement, shall remain in effect for [*] (the “Initial Term”).

 

b. [*]

3.36 Title and Risk of Loss

 

a. Title, other than title to software and Services, shall vest in [*]

 

b. Nothing in this Section 3.36, entitled Title and risk of Loss shall, during
the period a party has a risk of loss or damage to an item, relieve the other
party of responsibility for loss or damage to the item resulting from the acts
or omissions of the other party; its employees or agents.

 

c. In accordance with confidentiality provisions provided herein, title to
Software shall not pass to CINGULAR but CINGULAR shall be granted a license and
a right to use the Software. If the fee for a license and a right to use is a
recurring fee, such license will terminate if CINGULAR does not pay the on-going
portion of any such recurring fee.

 

d.

If CINGULAR orders SUPPLIER’s Installation services, SUPPLIER will utilize only
fully insured transportation carriers and when Goods cannot be delivered to a
job site a fully insured warehousing facility will be utilized. During the
transportation phase or the period time the Goods remain in the warehouse
facility, SUPPLIER, on behalf of CINGULAR,

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 23 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

 

agrees to file all damaged or lost claims reports and manage the claims process
until resolution of each claim with the appropriate transportation carriers or
public warehouse, or their insurance company. All reimbursements will be
directed to CINGULAR.

3.37 Warranty and [*]

 

a. SUPPLIER warrants to CINGULAR that Material furnished hereunder will be
merchantable, free from defects in design, material and workmanship, fit and
sufficient for the purposes intended by CINGULAR, free from all liens and
encumbrances and will [*] conform to and perform in accordance with applicable
Specifications, drawings and samples. In addition, if Material contains one or
more original equipment or software manufacturer’s (“OEM”) warranties, SUPPLIER
hereby represents that it has the authority to and does hereby assign such
warranties to CINGULAR.

 

b. SUPPLIER also warrants to CINGULAR that any Services provided hereunder will
be performed in a first-class, professional manner, in [*] compliance with the
Specifications, and with the care, skill, and diligence, and in accordance with
the applicable standards, currently recognized in SUPPLIERs profession or
industry. [*].

 

c. The warranty period for Materials and Services shall be the longer of the
warranty period stated in the Work Order, the Specifications, the applicable
OEM’s warranty, or one year. [*]

 

d. SUPPLIER represents and warrants that: there are no actions, suits, or
proceedings, pending or threatened, which will have a material adverse effect on
SUPPLIER’s ability to fulfill its obligations under this Agreement; it will
immediately notify CINGULAR if, during the term of this Agreement, SUPPLIER
becomes aware of any action, suit, or proceeding, pending or threatened, which
may have a material adverse effect on SUPPLIER’s ability to fulfill the
obligations under this Agreement or any Order; it has all necessary skills,
rights, financial resources, and authority to enter into this Agreement and
related Orders and to provide or license the Material or Services, including
that the Material and Services will not infringe any patent, copyright, or other
intellectual property; no consent, approval, or withholding of objection is
required from any entity, including any governmental authority with respect to
the entering into or the performance of this Agreement or any Order; the
Material and Services will be provided free of any lien or encumbrance of any
kind; [*]; and it will comply with the terms of this Agreement or Work Order,
including those specified in any Exhibits or Appendices thereto.

 

e. If the parties have identified a system on which Software will operate,
SUPPLIER warrants that Software will perform on and be compatible with such
system and operate satisfactorily in the system environment specified in the
applicable Work Order. System includes the hardware, operating and application
Software, interfaces, and databases that interact with such Software.

 

f. [*]

 

g. All warranties will survive [*], payment and use. [*].

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 24 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

h. If at any time during the warranty period for Material or Services CINGULAR
believes there is a breach of any warranty, CINGULAR will notify SUPPLIER
setting forth the nature of such claimed breach. SUPPLIER shall promptly
investigate such claimed breach and shall either 1) provide information
satisfactory to CINGULAR that no breach of warranty in fact occurred or 2) at no
additional charge to CINGULAR, promptly use its best efforts to take such action
as may be required to correct such breach.

 

i. If a breach of warranty has not been corrected within a commercially
reasonable time, or if two or more breaches of warranty occur in any [*] period,
[*]

3.38 Work Orders

 

a. CINGULAR may order Material and Services by submitting Work Orders in
connection with this Agreement. CINGULAR will strive to submit Orders that are
substantially in the format of Appendix 3.36, and that such Orders specify:

 

  1. A description of the Services and/or Material, including any
numerical/alphabetical identification referenced in the applicable price list.

 

  2. The requested delivery date.

 

  3. The applicable price(s).

 

  4. The location to which the Material is to be shipped, or the site where
Services will be rendered.

 

  5. The location to which invoices are to be rendered for payment.

 

  6. CINGULAR’s Order number.

 

b. The terms in this Agreement shall apply to Orders submitted in connection
with this Agreement, and preprinted terms on the back of any Order shall not
apply.

3.39 Workmanship

The services to be provided by SUPPLIER under this Agreement shall proceed with
promptness and shall be executed [*] in accordance with the highest professional
standards in the field. SUPPLIER shall remove from the work, at CINGULAR’s
request, any employee furnished by SUPPLER who is deemed, in CINGULAR’s opinion,
to be incompetent, incapable, uncooperative, or otherwise unacceptable in the
execution of the work to be performed under this Agreement. Such a request shall
not be deemed a request that such employee be disciplined or discharged, nor
shall it be deemed to be an adverse reflection on the character or abilities of
such employee.

ARTICLE IV - SPECIAL CLAUSES

4.1 Access

 

a.

When appropriate, SUPPLIER shall have reasonable access to CINGULAR’s premises
during normal business hours and at such other times as may be agreed upon by
the parties in order to enable SUPPLIER to perform its obligations under this
Agreement. SUPPLIER shall coordinate such access with CINGULAR’s designated
representative prior to visiting such premises. SUPPLIER insures CINGULAR that
only persons employed by SUPPLIER or

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 25 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

 

subcontracted by SUPPLER will be allowed to enter CINGULAR’s premises. If
CINGULAR requests SUPPLIER or its Subcontractor to discontinue furnishing any
person provided by SUPPLIER or its Subcontractor from performing work on
CINGULAR’s premises, SUPPLIER shall immediately comply with such request. Such
person shall leave CINGULAR’s premises promptly and SUPPLIER shall not furnish
such person again to perform work on CINGULAR’s premises without CINGULAR’s
written consent. The parties agree that, where required by governmental
regulations, it will submit satisfactory clearance from the U.S. Department of
Defense and/or other federal, state, or local authorities.

 

b. CINGULAR may require SUPPLIER or its representatives, including employees and
subcontractors, to exhibit identification credentials or sign a Nondisclosure
Agreement which CINGULAR may issue in order to gain access to CINGULAR’s
premises for the performance of Services. If, for any reason, any SUPPLIER
representative is no longer performing such Services, SUPPLIER shall immediately
inform CINGULAR. Notification shall be followed by the prompt delivery to
CINGULAR of the identification credentials, if issued by CINGULAR, or a written
statement of the reasons why said identification credentials cannot be returned.

 

c. SUPPLIER shall insure that its representatives, including employees and
subcontractors will, while on or off CINGULAR’s premises, perform Services which
(i) conform to the Specifications, (ii) protect CINGULAR’s Material, buildings,
and structures, (iii) do not interfere with CINGULAR’s business operations, and
(iv) perform such Services with care and due regard for the safety, convenience,
and protection of CINGULAR, its employees, and property and in full conformance
with the policies specified in the CINGULAR code of Conduct, which prohibits the
possession of a weapon or an implement which can be used as a weapon.

 

d. SUPPLIER shall be responsible for insuring that all persons furnished by
SUPPLIER work harmoniously with all others when on CINGULAR’s premises.

4.2 Change Notices - Simple

 

a. SUPPLIER agrees to notify CINGULAR, in advance, of any change to be made in
the Material furnished in accordance with the Specifications, software related
documentation and/or documentation that would impact upon either reliability or
the form, fit or function of the Material.

 

b. In order for CINGULAR to review Material changes, a minimum of [*] advance
notice before installation in any end-user location will be required except for
those cases where an extremely unsatisfactory condition requires immediate
remedial action. The final classification of any Material change proposed by
SUPPLIER will be by mutual agreement between SUPPLIER and CINGULAR.

 

c. In the event that CINGULAR and SUPPLIER fail to reach agreement on any change
in Material proposed by SUPPLIER, CINGULAR will have the right [*]

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 26 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

4.3 Continuing Availability

 

a. SUPPLIER agrees to offer to sell to CINGULAR for a period of [*] after the
Termination, Cancellation or expiration date of this Agreement, or the
discontinuance of any Material or Services provided hereunder, functionally
equivalent additions, modifications, maintenance, replacement, and technical
support services (“spare parts”).

 

b. [*]

 

c. [*]

 

  1. [*]

 

  2. [*]

 

  3. [*]

 

d. SUPPLIER shall provide technical support for Material provided under this
Agreement. [*]

 

e. SUPPLIER shall provide CINGULAR advance written notification no later than
[*] prior to the discontinuance of the manufacture or the provision of any
Material or Services.

4.4 [*]

 

a. [*]

 

  1. [*]

 

  2. [*]

 

  3. Assist CINGULAR by providing field technical personnel [*]

The price for any replacement Material or Service which is not covered by
SUPPLIER’s warranty will be at SUPPLIER’s applicable price plus cost of
expedited shipment.

SUPPLIER will make available the individual whose title, phone number and
location are listed below to provide assistance and information on a twenty-four
(24) hour basis for all of its support service described above:

Customer Support

[*]

This obligation will survive the expiration, cancellation, or termination of
this Agreement for [*]

4.5 Government Contract Provisions

Work Orders containing a notation that the Material is intended for use under
government contracts shall be subject to the then current government provisions
referenced in or attached to such Work Orders.

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 27 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

4.6 Hazardous Materials and Regulated Substances

A “Regulated Substance” as referred to in this clause is a generic term used to
describe all materials that are regulated by applicable federal or any stare or
local government during transportation, handling and/or disposal. These include,
but are not limited to, materials that are regulated as (a) “hazardous material”
under the Hazardous Material Act and the Control of Radioactive Contamination of
Environmental Law, Title 8 of the California Environment Administrative Code,
Section 5194 and the Hazardous Substances Information and Training Act,
(b) “chemical hazards” under the Occupational Safety and Health Administration
(OSHA) standards, (c) “chemical substances and mixtures” under the Toxic
Substances Control Act and “chemicals” on the Governor’s List known to the State
of California to cause cancer, birth defects, and/or other reproductive harm, as
that term is defined in the California Safe Drinking. Water and Toxic
Enforcement Act of 1986 (“Proposition 65”), (d) “pesticides” under the Federal
Insecticide, Fungicide and Rodenticide Act, and (e) “hazardous waste” as defined
or listed under the Resource Conservation and Recovery Act and the Hazardous
Waste Control Law.

 

a. SUPPLIER shall comply with all applicable Laws and Regulations, including any
notice requirements, regarding any Material ordered hereunder which contains or
consists of a Regulated Substance or any Service ordered hereunder which
involves the use, handling, storage, recycling, storage or transportation of
Regulated Substances. SUPPLIER shall notify CINGULAR and provide CINGULAR with
all necessary information (including but not limited OSHA Material Safety Data
Sheets [MSDS]) at least thirty (30) days before shipping Materials containing or
consisting of Regulated Substances to CINGULAR or commencing the performance of
Services for CINGULAR involving the handling or use of Regulated Substances.
Each MSDS must include an attachment indicating the specific worker protection
equipment requirement for use with the Regulated Substance covered thereby. If
the Regulated Substance is in Materials or materials which are shipped to
California facilities and is a chemical defined by Proposition 65, the MSDS for
said chemical should indicate that the chemical is one which is known to the
state of California to cause cancer, birth defects or other reproductive harm.
SUPPLIER shall maintain and distribute such information upon request to CINGULAR
and/or any other SUPPLIER at the same location.

 

b. Notwithstanding any other provision of this Agreement, CINGULAR shall have
the right, but not the duty, to terminate without liability any Order for
Materials consisting of or containing a Regulated Substance or Service involving
the use and handling of Regulated Substances with thirty (30) days after such
notification from CINGULAR. Otherwise, CINGULAR and SUPPLIER shall cooperate
concerning the acceptance by CINGULAR of such Materials and Services. SUPPLIER
shall mark all Materials and/or materials provided hereunder as Regulated
Substances which are required by all applicable Laws and Regulations to be so
marked, and shall provide assistance to CINGULAR of an advisory nature in the
handling and use of Regulated Substances provided hereunder and the disposal of
“hazardous waste”, as defined by applicable Laws and Regulations (“Hazardous
Wastes”), resulting there from.

 

c. SUPPLIER shall provide CINGULAR with the same information pertaining to
Regulated Substances in or used in the Materials and Services it provides to
CINGULAR or Hazardous Waste as SUPPLIER provides to SUPPLIER’s employees or
agents involved in the disposition or treatment of such Regulated Substances.

 

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 28 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

d. SUPPLIER is hereby informed that hazardous chemicals may be used and located
at various facilities owned by CINGULAR. SUPPLIER or any person supplied by
SUPPLIER may see the MSDS for a particular substance in the facility in which
they are working by contacting CINGULAR’s Building Operations office and filling
out .the request form. SUPPLIER agrees to assume responsibility for advising its
employees, agents and subcontractors who will be working at CINGULAR’s
facilities of the existence of chemical hazards on CINGULAR’s facilities and the
availability of said material.

 

e. When performing Services at CINGULAR’s California facilities, SUPPLIER shall
and shall require its subcontractors to issue warnings in accordance with
Proposition 65 for exposure to chemicals covered by Proposition 65 introduced by
SUPPLIER or its subcontractor to personnel at CINGULAR’s facilities, the public
and CINGULAR from the time SUPPLIER and/or its subcontractor enter CINGULAR’s
facilities and/or commence performing Services through the completion of such
performance. SUPPLIER shall and shall require its subcontractors to warn
CINGULAR of any exposure to chemicals covered by Proposition 65 which may
continue after SUPPLIER and/or its subcontractors have completed the performance
of Services. Such warning may take the form of, but not be limited to, a MSDS
for each such chemical.

SUPPLIER IS HEREBY WARNED IN ACCORDANCE WITH PROPOSITION 65 THAT EXPOSURE TO
CHEMICALS MAY OCCUR AT CINGULAR’S FACILITIES. If requested, CINGULAR shall make
available to SUPPLIER, its subcontractors, and any of their employees, a MSDS
for the chemicals covered by Proposition 65, if any, at CINGULAR’s facilities
where SUPPLIER is providing Services. SUPPLIER shall issue appropriate warnings
to inform and educate its employees, agents, subcontractors, other invitees, and
employees of any of them, entering CINGULAR’s facilities of the above
information in accordance with applicable Laws and Regulations. SUPPLIER and
CINGULAR shall cooperate on such warning.

 

f. SUPPLIER further agrees to defend, indemnify, and hold CINGULAR harmless from
and against any Liability sustained by CINGULAR because of SUPPLIER’s
noncompliance herewith.

4.7 Independent Contractor

SUPPLIER hereby represents and warrants to CINGULAR that:

 

a. SUPPLIER is engaged in an independent business and will perform all
obligations under this Agreement as an independent contractor and not as the
agent or employee of CINGULAR;

 

b. SUPPLIER’s personnel performing Services shall be considered solely the
employees of SUPPLIER and not employees or agents of CINGULAR;

 

c. SUPPLIER has and retains the right to exercise full control of and
supervision over the performance of the Services and full control over the
employment, direction, assignment, compensation, and discharge of all personnel
performing the Services;

 

d.

SUPPLIER is solely responsible for all matters relating to compensation and
benefits of all SUPPLIER’s personnel who perform Services. This responsibility
includes, but is not limited to, (1) timely payment of compensation and
benefits, including, but not limited to, overtime, medical, dental, and any
other benefit, and (2) all matters relating to compliance

 

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 29 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

 

with all employer obligations to withhold employee taxes, pay employee and
employer taxes, and file payroll tax returns and information returns under
local, state, and federal income tax laws, unemployment compensation insurance
and state disability insurance tax laws, and social security and Medicare tax
laws, and all other payroll tax laws or similar laws (all collectively
hereinafter referred to as “payroll tax obligations”) with respect to all
SUPPLIER personnel providing Services.

 

e. SUPPLIER will indemnify, defend, and hold CINGULAR harmless from all
Liabilities, costs, expenses, and claims related to SUPPLIER’s failure to comply
with the immediately preceding paragraph.

4.8 Insignia

Upon CINGULAR’s written request, certain of CINGULAR’s trademarks, trade names,
insignia, symbols, decorative designs, or other similar items (hereinafter
“Insignia”), shall be properly affixed by SUPPLIER to the Material furnished at
no additional cost to CINGULAR. Such Insignia shall not be affixed, used, or
otherwise displayed on the Material without CINGULAR’s written approval. The
manner in which such Insignia will be affixed must be approved in writing by
CINGULAR.

SUPPLIER agrees to remove, at no additional cost to CINGULAR, all Insignia from
Material not meeting CINGULAR’s requirements. SUPPLIER agrees to indemnify,
defend, and hold CINGULAR harmless from any Liability in connection with
SUPPLIER’s failure to remove such Insignia. This section will in no way alter or
modify SUPPLIER’s obligations under this Agreement regarding protection of
CINGULAR’s confidential Information.

4.9 Non-Intervention

In connection with the provision of Material and Services by SUPPLIER to
CINGULAR, SUPPLIER agrees not to influence — directly or indirectly — any
regulatory, legislative, or judicial body so as to prevent, or delay the
offering of Materials or Services by CINGULAR which utilize the Material or
Services supplied by SUPPLIER.

4.10 [*]

SUPPLIER warrants to CINGULAR that as of the effective date of this Agreement
SUPPLER has (1) no contractual obligations which would adversely affect
SUPPLIER’s capabilities to perform under this Agreement, (2) is not involved in
any litigation which would adversely affect SUPPLIER’s ability to perform under
this Agreement, and (3) has all professional licenses which are required to
perform under this Agreement.

[*]

4.11 Radio Frequency Emissions

To the extent applicable, Materials or Products furnished under this Agreement
shall comply with the requirements of Part 15 and any other related Parts of the
Federal Communication Commission’s Rules and Regulations, as may be amended from
time to time. Compliance shall

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 30 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

include those sections concerning the labeling of such Materials or Products,
the suppression of radio frequency and electro-magnetic radiation to specified
levels and the transmission of RF emissions under the MPE (Maximum Possible
Exposure) prescribed by the FCC. Should the Materials or Products during use
generate interference to radio communications, SUPPLIER shall inform CJ.NGULAR
bow to suppress such interference. CINGULAR may opt to return Materials or
Products to SUPPLIER and receive a prompt refund of the price CINGULAR paid for
the Materials or Products if CINGULAR cannot reasonable suppress such
interference. Nothing herein shall diminish or otherwise limit SUPPLIER’s
obligations under any other warranty herein.

4.12 Registration

When Material furnished under this Agreement is subject to Part 68 of the
Federal Communications Commission’s Rules and Regulations (“FCC Rules and
Regulations”) as may from time to time be amended, SUPPLIER warrants that such
Material is registered under and complies with Part 68 of such FCC Rules and
Regulations including, but not limited to, all labeling and customer instruction
requirements. SUPPLIER agrees to indemnify and ‘hold CINGULAR harmless from and
against any Liability in connection with SUPPLIER’s noncompliance with Part 68
of the FCC Rules and Regulations. SUPPLIER agrees, at its expense, to defend
CINGULAR, at CINGULAR’s request, against such Liability, provided however, that
SUPPLIER shall (1) keep CINGULA.R fully, informed as to the progress of such
defense, and (2) afford CINGULAR, at its own expense, an opportunity to
participate on an equal basis with SUPPLIER in such defense.

4.13 Releases Void

Neither party shall require waivers or releases of any personnel or other
representatives of the other in. connection with visits to its premises, and no
such releases or waivers shall be pleaded by either party in any action or
proceeding.

4.14 [*]

SUPPLIER must maintain a [*] on-time delivery rating for all deliveries of
Materials and/or Services during any rolling [*] period as determined by
CINGULAR. [*] such action does not relieve SUPPLIER of [*] its obligation to
deliver and perform any other obligations detailed in this Agreement as soon as
possible. [*] CINGULAR shall retain all other rights or remedies available to
CINGULAR for any other failure on the part of SUPPLIER.

4.15 Repairs Not Covered Under Warranty

In addition to the repairs provided for under the section entitled “Warranty”,
upon request by CINGULAR, SUPPLIER shall make available to CINGULAR a repair and
return option and an exchange option that shall apply to any Material with
respect to which the applicable warranty period has expired. The availability of
the options described in this section shall not be construed as altering or
affecting responsibility for risk of loss of or damage to the Material, as
provided elsewhere in this Agreement.

 

a. Repair, and Exchange Options

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 31 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

  1. Under these options, if CINGULAR elects to have any Material or Product
repaired or exchanged, CINGULAR may return such Material or Product to SUPPLIER
at a location designated by SUPPLIER. If CINGULAR elects the repair and return
option, SUPPLIER shall repair such Material or Product and place it in good
operating condition for SUPPLIER’s then current price for such repair service,
[*], plus freight charges and any applicable taxes. If CINGULAR elects the
exchange option,

SUPPLIER shall promptly replace such Material or Product with a comparable,
factory- tested, refurbished Material, if available, which shall meet current
Material Specifications. Such replacement shall be at SUPPLIER’s standard
charges for the replacement Material, [*], plus freight charges and any
applicable taxes.

 

  2. If any Material or Product returned to SUPPLIER for repair and return, as
provided in this section, is determined to be beyond repair, or if repair costs
are expected to exceed the cost of replacement, SUPPLIER shall so notify
CINGULAR. If requested by CINGULAR, SUPPLIER shall replace said Material or
Product pursuant to the exchange option and, if so requested by CINGULAR, shall
dispose of said Material or Product with sound commercial practices, [*].

 

b. Repair and Refurbished Material or Product

 

  1. Repair of Material or Product hereunder shall include, but shall not be
limited to, remedial maintenance necessary to return defective Material to an
operational condition that is suitable for reuse by CINGULAR and is in
accordance with the Specifications for such Material or Product. [*]

 

  2. Refurbished Material or Product hereunder shall include, but shall not be
limited to, used Material that is in “like-new” operational and appearance
condition so that is suitable for reuse by CINGULAR.

 

c. Performance of Work

 

  1. Except as otherwise provided in this Agreement, the schedule for
performance of services, applicable to each Order under this section shall be
agreed upon by SUPPLIER and CINGULAR and shall be set forth in each such Order;
however, in no event shall the Service interval exceed [*] after such receipt.

 

  (a) In the event that SUPPLIER exceeds the maximum repair interval, CINGULAR
shall have the right, [*] or (ii) extend such scheduled service date specified
in the Order, subject, however, to [*]

 

  (b) [*]

 

  2. SUPPLIER shall furnish all labor, services, tools, Material, parts,
accessories, instruments and equipment required to perform services under this
section.

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 32 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

  3. SUPPLIER shall provide a written notice to NGULAR with the name(s) and
telephone number(s) of the individual(s) to be contacted concerning any
questions that may arise regarding services under this section. If required,
SUPPLIER shall specify any special packing of Material that might be necessary
to provide adequate in-transit protection from transportation damage.

 

  4. Material repaired by SUPPLIER shall have the service completion date
stenciled or otherwise identified in a permanent manner at a readily visible
location on the Material.

 

  (a) In addition, SUPPLIER agrees to add any other identification that might be
requested by CINGULAR. Charges, if any, for such additional identification
marking shall be agreed upon by SUPPLIER and CINGULAR.

 

  5. Unless otherwise provided in this Agreement, [*] Only new standard parts or
parts of quality equal to the original parts shall be used in refurbished
Material or in effecting repairs. Parts that have been replaced shall become
SUPPLIER’s property. If a part has been replaced, by definition it has been
removed; provided, however, that replaced parts shall, upon request by CINGULAR
be available for inspection by CINGULAR. Parts that are installed in Material as
a part of the repair process shall become the property of CINGULAR.

 

  6. If Material returned to SUPPLIER for repair is determined to be beyond
repair, SUPPLIER shall contact CINGULAR regarding disposition of such Material.
If requested by CINGULAR, SUPPLIER shall take the necessary steps to dispose of
the unrepairable Material [*]. If requested by CINGULAR, SUPPLIER shall return
the Material in “as-received” condition, invoicing CINGULAR only for freight
charges associated with the return of the Material.

 

d. Transportation

Unless CINGULAR, provides written special shipping instructions, upon completion
of services provided pursuant to this clause, SUPPLIER shall ship Material or
Product using the lowest published common carrier price (rail, truck or freight
forwarder). SUPPLIER agrees to follow shipping instructions according to the
“Shipping and Packing” clause herein. SUPPLIER agrees to place all prepaid
freight charges as a separate item to the invoice to be paid by CINGULAR. If
requested by CINGULAR, SUPPLIER agrees to substantiate such charges by providing
CINGULAR with the original freight bill or a copy.

 

e. [*]

Except as otherwise provided in this Agreement, [*]

 

f. Invoices

 

  1.

All invoices originated by SUPPLIER for services provided pursuant to this
clause must be clearly identified as such, and must contain: (1) a reference to
the Agreement number, (2) a reference to CINGULAR’s Order number for these
services, (3) a reference to SUPPLIER’s invoice number, (4) a detailed
description of services performed by

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 33 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

 

SUPPLIER, and the need therefor, and (5) an itemized listing of parts and labor
charges, if any.

 

  2. Shipping and routing instructions may be altered as agreed by SUPPLIER and
CINGULAR without written notice.

 

g. Warranty

 

  1. SUPPLIER warrants to CINGULAR that the repair services shall be performed
in a fully workmanlike manner to the satisfaction of CINGULAR and in accordance
with the Specifications. SUPPLIER further warrants that the repaired or
refurbished Material shall be free from defects in material and workmanship for
a period of [*] from the date the repaired or refurbished Material is accepted
by CINGULAR. This warranty shall survive [*] and payment.

 

  2. In the event that a Material repaired or refurbished by SUPPLIER is
defective when returned to CINGULAR, CINGULAR shall have the option of
(l) returning the Material to SUPPLIER for Service, [*], or [*].

4.16 Shipping and Packing

 

a. Unless instructed otherwise by CINGULAR, or the parties otherwise agree, all
Material shipped shall be packed and marked by SUPPLIER at [*] to CINGULAR and
in accordance with all laws and regulations, transportation industry standards,
the requirements specified in paragraph b, and the applicable Order.

 

b. SUPPLIER shall (1) ship Material in accordance with paragraph a; (2) use
carriers approved in writing by CINGULAR at the time of shipment; (3) ship
Orders complete, provided SUPPLIER may ship Material in partial shipments with
prior approval of CINGULAR; (4) ship to the destination in the Order; (5) comply
with CINGULAR’s shipping instructions; (6) enclose a packing memorandum with
each shipment and, when more than one package is shipped, identify the package
containing such packing memorandum; (7) mark CINGULAR’s Order number and product
identification number (“PU)”) on all packages, shipping papers and subordinate
documents; (8) list basic unit and part number or Common Language Equipment
Identified (“CLEI”) code numbers and Continuing Property Record (“CPR”) when
required by CINGULAR; (9) barcode equipment, shipping containers and packages;
and (10) SUPPLIER may consolidate multiple Orders as one shipment to CINGULAR
and shall provide and state on the bill of lading the number of pieces, weight,
freight classification, and carrier’s tariff reference number for each
individual Order.

 

c. If CINGULAR agrees to pay for shipping and instructs SUPPLIER to ship
prepaid, SUPPLIER shall ship Material to CINGULAR, based on the lowest published
price, by reliable common carrier. CINGULAR has the right to designate the
carrier SUPPLIER shall use. If more cost effective transportation can be
arranged, SUPPLIER shall notify CINGULAR and, if CINGULAR agrees, SUPPLIER shall
ship at the agreed upon price by that agreed upon carrier. CINGULAR is not
responsible for any charges in excess of those specified above.

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 34 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

d. If CINGULAR agrees to pay for shipping and instructs SUPPLIER to ship freight
collect, it shall be CINGULAR’s responsibility to engage a SUPPLIER to ship, and
pay for shipment of, Materials. It is SUPPLIER’s responsibility to dispatch
CINGULAR’s contracted/engaged freight SUPPLIER.

 

e. [*]

4.17 Statement(s) of Work and Form of Order(s)

This Agreement contemplates the future execution by CINGULAR and SUPPLIER of one
or more written Order(s) or Statement(s) of Work. Both parties shall execute
each Order(s) and/or SOW(s). This Agreement and any applicable Order(s) and/or
SOW(s) shall cover all transactions between CINGULAR and SUPPLIER during the
term of this Agreement unless the parties agree otherwise in writing. Order(s)
and SOW(s) shall be deemed accepted by SUPPLIER unless written notice to the
contrary is received within [*] from the date the Order or SOW is delivered.
This Agreement shall control over typed, stamped, or pre-printed portions of
SUPPLIER’s and CINGULAR’s Order(s) and/or Statement(s) of Work or
acknowledgments, which conflict with or supplement the terms and conditions
herein.

Order(s) for Products shall be in substantially the same form as is set out
below as previously provided herein.

Each request for Services shall by issued through a Statement of Work which, at
a minimum, shall specify the information outlined below:

(i) A reference to this Agreement and a unique identifying number assigned by
CINGULAR’s Representative;

(ii) A detailed description of the Services SUPPLIER shall perform;

(iii) Specifications for all Products and Services;

(iv) A statement defining all deliverables and their associated due dates;

(v) [*] (vi) CINGULAR and SUPPLIER’s contact names, addresses and telephone
numbers;

(vii) A list of expenses authorized for reimbursement by CINGULAR, and an
explanation for each item;

(viii) The maximum total expenditure authorized, meaning either (a) the total
dollar amount authorized under the SOW, or (b) the total time limit for
completing the project under the SOW;

(ix) A statement defining the beginning and ending dates for the work to be
performed;

(x) Invoicing instructions;

(xi) [*]

(xii) Signatures of representatives authorized by CINGULAR and SUPPLIER to
execute the SOW.

4.18 [*]

[*]

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 35 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

4.19 Technical Support

SUPPLIER will provide, [*] full and complete technical assistance to. CINGULAR
for the Materials and Services covered by this Agreement, including ongoing
technical support and field service and assistance, provision of technical
bulletins and updated user manuals, and telephone assistance to assist with
installation, operation, maintenance, and problem resolution. The availability
or performance of this technical support will not be construed as altering or
affecting SUPPLIER’s obligations as set forth in the Section entitled “Warranty”
or provided elsewhere in this Agreement. Field service and technical support,
including emergency support (service affecting) will be provided twenty-four
(24) hours a day. SUPPLIER will provide to CINGULAR and keep current an
escalation document that includes names, titles and telephone numbers, including
after-hours telephone numbers, of SUPPLIER personnel responsible for providing
technical support to CINGULAR. SUPPLIER will maintain a streamlined escalation
process to speed resolution of reported problems.

4.20 [*]

[*] If CINGULAR terminates a SOW for other than the SUPPLIER’s failure to
perform its obligations under the SOW, CINGULAR shall then pay SUPPLIER for
Services rendered prior to the effective date of termination and for expenses
properly reimbursable under the SOW, [*]

[*]

4.21 Universal Design

CINGULAR advocates, supports, and encourages its SUPPLIERs to advocate and
support the manufacturing and provision of Materials which embrace the concept
of “universal design.” SUPPLIER shall use its reasonable efforts to manufacture
and provide Materials, including future versions of Material, and to make its
Materials accessible to the widest range of consumers including those with
disabilities.

SUPPLIER agrees to reasonably cooperate with CINGULAR in addressing liability
access issues, including hearing aid interference, that may arise in connection
with CINGULAR’s customer’s use of SUPPLIER’s Materials furnished hereunder.
SUPPLIER specifically agrees:

 

  a. to ensure that its equipment is designed, developed, and fabricated to be
accessible to and usable by people with disabilities, and

 

  b. to ensure that the service is accessible to and usable to people with
disabilities, or

 

  c. to ensure that the equipment or service is compatible with existing
peripheral devices or specialized customer premises equipment commonly used by
individuals with disabilities to achieve access, if the requirements of
subsection 1 and 2 are not readily achievable.

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 36 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

4.22 Work Done By Others

If any part of SUPPLIER’s work is dependent upon services performed by others,
[*] All obligations hereunder and to any SOWs shall remain in full force and
effect with respect to any subcontracted parties.

ARTICLE V - CLAUSES APPLICABLE TO SOFTWARE AND SERVICES

5.1 [*]

[*]

[*]

5.2 Computer Asset Protection Requirements

With respect to Software, SUPPLIER agrees to comply with the current issue of
CINGULAR Wireless LLC’s Corporate Security Standards Technical Reference
(“CSSTR”), entitled “Security Requirements for Contractual Agreements” as set
forth in Appendix 5.2. This reference fully incorporates Appendix 5.2 herein.
SUPPLIER agrees to cooperate fully with CINGULAR in ensuring that Software
and/or computer systems SUPPLIER develops, designs, or supports under this
Agreement comply with the CSSTR. The word “SUPPLIER” used in Appendix shall mean
SUPPLIER. SUPPLIER agrees to fully indemnify, defend at its own expense, and
hold the CINGULAR harmless against any breach of the terms set forth in Appendix
[Corporate Security Standards Technical Reference to be provided at a later
date]

With respect to Software or Services (other than Software Maintenance), SUPPLIER
agrees to comply with the current issue of CINGULAR Wireless, LLC’s Corporate
Security Standards Technical Reference (“CSSTR”), entitled “Security
Requirements for System or Network Access by Vendor, Contractor and SUPPLIER
Personnel” as set forth in Appendix 5.2 which is attached hereto and fully
incorporated herein by this reference. The word “SUPPLIER” used in Appendix 5.2
shall mean SUPPLIER. SUPPLIER agrees that all of its personnel having access to
CINGULAR’s systems will be covered on the contents of the CSSTR and will sign
the certification provided to that effect. Failure of any personnel to sign the
certification may be grounds for CINGULAR refusing to allow that individual
system access. [*]

5.3 Documentation

SUPPLIER shall furnish, [*], Documentation for each copy of Software delivered
hereunder, including any and all succeeding changes thereto, and Documentation
for Fixes, Upgrades and Enhancements. SUPPLIER hereby grants to CINGULAR a
perpetual, paid-up, non-exclusive, world-wide, irrevocable, transferable right
and license for Users to use, execute, modify, reproduce, publicly display, and
publicly perform the Documentation, regardless of whether such Documentation is
copyrighted or otherwise restricted as proprietary information.

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 37 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

5.4 Fixes, Upgrades and Enhancements

SUPPLIER shall be responsible for providing Fixes to the Software to CINGULAR
[*].

5.5 License

In each Order or Statement of Work issued hereunder, SUPPLIER grants to CINGULAR
and user (1) a perpetual, non-exclusive, world-wide, irrevocable, transferable
right and license to use, copy, modify, reproduce, [*], display and distribute
the Software and/or Documentation for the intended purposes of this Agreement,
and (2) the right to make backup and archival copies of the Software’s computer
program, provided that such copies shall include SUPPLIER’s copyright and any
other proprietary notices.

5.6. [*]

[*]

5.7 [*]

[*]

 

  (i) [*]

 

  (ii) [*]

 

  (iii) [*]

 

  (iv) [*]

 

  (v) [*]

[*]

[*]

5.8 [*]

CINGULAR, at any time after the discontinuance of the Software Support and
Maintenance, may reinstate the Software Support and Maintenance upon [*] written
notice to SUPPLIER. Such reinstatement shall be governed by the terms under
which Software Support and Maintenance was initially provided. SUPPLIER shall
have the right to charge a mutually agreed upon reinstatement fee [*].

5.9 Software Support and Maintenance

SUPPLIER shall be responsible for performing Software Support and Maintenance,
beginning with the expiration of the Software Warranty Period, provided CINGULAR
has issued an Order or Statement of Work for Software Support and Maintenance.
[*]

Software Support and Maintenance will be automatically renewed upon the
anniversary of each maintenance period for an additional twelve (12) month
period [*].

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 38 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

5.10 Warranty

General Performance Warranty SUPPLIER warrants to CINGULAR that the Software
provided under this Agreement shall operate to CINGULAR’s satisfaction in
accordance with the Specifications for a period of [*].

Warranty of Software Integrity. SUPPLIER warrants that the Software shall not
include (i) software traps, viruses, worms, trap doors, back doors or other
means or functions which will detrimentally interfere with or otherwise
adversely affect CINGULAR’s use of the Software or which will damage or destroy
data or other property of CINGULAR; or (ii) any master key access, ID, password
feature or other means for access except as set forth in Specifications.

Warranty of Title and Noninfringement. SUPPLIER warrants that it has full power
and authority to grant the rights and licenses granted hereunder with respect to
the Software and Documentation, and neither the license or use as permitted
hereunder will in any way constitute an infringement or other violation of any
trademark, copyright, patent, trade secret or other intellectual property right
of any third party. SUPPLIER further warrants that the Software and
Documentation licensed hereunder shall be free and clear of all claims, security
interests, liens and encumbrances of any kind.

Warranty for Services. SUPPLIER warrants and represents to Customer that its
Services will be performed in a good and professional manner conforming to
industry standards and practices and in conformance with any Specifications or
standards set forth for such Services. If SUPPLIER is unable to perform the
Services as warranted, Customer shall, in its sole discretion, be entitled to
reperformance of such Services free of cost to Customer or a refund of any
monies paid for such Services.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives:

 

Paragon Networks     CINGULAR WIRELESS LLC     On behalf of itself and its
affiliates

Date:

 

[*]

    Date:  

[*]

By:

 

/s/ [*]

   

By:

 

/s/ [*]

Name:

 

[*]

   

Name:

 

[*]

Title:

 

[*]

   

Title:

 

[*]

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 39 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

Appendix 1.2(2)

SUPPLIER’s Applicable Price(s) and Description of Materials

Supplier shall provide the Materials and related Services, if any, including any
applicable deliverables, for the following prices:

[*]

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 40 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

Appendix 1.2(3)

Description of Applicable Warranty

Paragon Networks warrants its products (“the Product”) under this agreement for
[*] to be free from material defects in workmanship and materials under ordinary
use and that it conforms in all material respects to its published
specifications current at the time the item was shipped.

If this Product fails to conform to the foregoing warranty during the Warranty
Period, Paragon Networks will, at its option, repair or replace the Product.
This limited warranty does not include service or repair for damage from
shipping, improper installation, improper connections with peripherals, external
electrical fault, abnormal conditions of operation, misuse, abuse, attempted
modifications or repair to the Product by the customer not approved in ‘writing
by Paragon Networks, or an act of God. Any service or repair outside the scope
of this limited warranty shall be at Paragon Networks’ or its authorized service
provider’s rates and terms then in effect. .

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 41 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

Appendix 2.3

[*]

[*]

[*]

[*]

[*], [*] [*]

Attn:

In accordance with [*] of that certain Master Agreement, between
______________________________________ and CINGULAR, effective
_______________________ 19_, the undersigned [*] described on Order ________ to
the above-mentioned Agreement as of _______________, 19_.

 

CINGULAR

By:

 

(Print Name)

 

Title:

    

Date Signed:

    

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 42 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

Appendix 2.16

Form of SUPPLIER’s Notice [*]

CINGULAR:

SUPPLIER hereby informs you that as of_________________________, we have [*]
under our Agreement.

Upon receipt of this Notice, [*].

 

Signed:

    

Title:

    

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 43 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

Appendix 3.5

Executive Orders and Federal Regulations

Work under this Agreement may be subject to the provisions of certain Executive
Orders, federal laws, state laws, and associated regulations governing
performance of this contract including, but not limited to: Executive Order
11246, Executive Order 1 1625, Executive Order 11701, and Executive Order 12138,
Section 503 of the Rehabilitation Act of 1973 as amended and the Vietnam Era
Veteran’s Readjustment Assistance Act of 1974. To the extent that such Executive
Orders, federal laws, state laws, and associated regulations apply to the work
under this Agreement, and only to that extent, SUPPLIER (also referred to as
“SUPPLIER”) agrees to comply with the provisions of all such Executive Orders,
federal laws, state laws, and associated regulations, as now in force or as may
be amended in the future, including, but not limited to the following:

1. EQUAL EMPLOYMENT OPPORTUNITY DUTIES AND PROVISIONS OF GOVERNMENT SUPPLIERS

In accordance with 41 C.F.R.60-1.4(a), the parties incorporate herein by this
reference the regulations and contract clauses required by that section,
including but not limited to, SUPPLIER’s agreement that it will not discriminate
against any employee or applicant for employment because of race, color,
religion, sex, or national origin. The SUPPLIER will take affirmative action to
ensure that applicants are employed, and that employees are treated during
employment, without regard to their race, color, religion, sex, or national
origin.

2. AGREEMENT OF NON SEGREGATED FACILITIES

In accordance with 41 C.F.R.60-1 .8, SUPPLIER agrees that it does not and will
not maintain or provide for its employees any facilities segregated on the basis
of race, color, religion, sex, or national origin at any of its establishments,
and that it does not and will not permit its employees to perform their services
at any location, under its control, where such segregated facilities are
maintained. The term “facilities” as used herein means waiting rooms, work
areas, restaurants and other eating areas, time clocks, rest rooms, wash rooms,
locker rooms and other storage or dressing areas, parking lots, drinking
fountains, recreation or entertainment areas, transportation, and housing
facilities provided for employees; provided, that separate or single-user
restroom and necessary dressing or sleeping areas shall be provided to assure
privacy between the sexes.

3. AGREEMENT OF AFFIRMATIVE ACTION PROGRAM

SUPPLIER agrees that it has developed and is maintaining an Affirmative Action
Plan as required by 41 C.F.R.60- 1.4(b).

4. AGREEMENT OF FILING

SUPPLIER agrees that it will file, per current instructions, complete and
accurate reports on Standard Form 100 (EEO-1) or such other forms as may be
required under 41 C.F.R.60-1.7(a).

5. AFFIRMATIVE ACTION FOR HANDICAPPED PERSONS AND DISABLED VETERANS, VETERANS OF
THE VIETNAM ERA.

In accordance with 41 C.F.R.60-250.20, and 41 C.F.R.60-741.20, the parties
incorporate herein by this reference the regulations and contract clauses
required by those provisions to be made a part of government contracts and
subcontracts.

 

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 44 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

6. UTILIZATION OF SMALL, SMALL DISADVANTAGED AND WOMEN-OWNED SMALL BUSINESS
CONCERNS

As prescribed in 48 C.F.R., Ch. 1, 1.9.708(a): (a) It is the policy of the
United States that small business concerns, small business concerns owned and
controlled by socially and economically disadvantaged individuals and small
business concerns owned and controlled by women shall have the maximum
practicable opportunity to participate in performing contracts let by any
Federal agency, including contracts and sub-contracts for systems, assemblies,
components, and related services for major systems. It is further the policy of
the United States that its prime SUPPLIERs establish procedures to ensure the
timely payment amounts due pursuant to the terms of the subcontracts with small
business concerns, small business concerns owned and controlled by socially and
economically disadvantaged individuals and small business concerns owned and
controlled by women.

(b) The SUPPLIER hereby agrees to carry out this policy in the awarding of
subcontracts to the fullest extent consistent with efficient contract
performance. The SUPPLIER further agrees to cooperate in any studies or surveys
as may be conducted by the United States Small Business Administration or the
awarding agency of the United States as may be necessary to determine the extent
of the SUPPLIER’s compliance with this clause.

(c) As used in this contract, the term small business concern shall mean a small
business as defined pursuant to section 3 of the Small Business Act and relevant
regulations promulgated pursuant thereto. The term small business concern owned
and controlled by socially and economically disadvantaged individuals shall mean
a small business concern which is at least 51 percent unconditionally owned by
one or more socially and economically disadvantaged individuals; or, in the case
of any publicly owned business, at least 51 percent of the stock of which is
unconditionally owned by one or more socially and economically disadvantaged
individuals; and (2) whose management and daily business operations are
controlled by one or more such individuals. This term also means small business
concern that is at least 51 percent unconditionally owned by an economically
disadvantaged Indian tribe or Native Hawaiian Organization, or a publicly owned
business having at least 51 percent of its stock unconditionally owned by one of
these entities which has its management and daily business controlled by members
of an economically disadvantaged Indian tribe or Native Hawaiian Organization,
and which meets the requirements of 13 CRF part 124. The SUPPLIER shall presume
that socially and economically disadvantaged individual include Black Americans,
Hispanic Americans, Native Americans, Asian-Pacific Americans, Subcontinent
Asian Americans, and other minorities, or any other individual found to be
disadvantaged by the Administration pursuant to section 8(a) of the Small
business Act. The SUPPLIER shall presume that socially and economically
disadvantaged entities also include Indian Tribes and Native Hawaiian
Organizations.

(d) The term “small business concern owned and controlled by women” shall mean a
small business concern (i) which is at least 51 percent owned by one or more
women, or, in the case of any publicly owned business, at least 51 percent of
the stock of which is owned by one or more women, and (ii) whose management and
daily business operations are controlled by one or more women; and

(e) SUPPLIERS acting in good faith may rely on written representations by their
sub-SUPPLIERS regarding their status as a small business concern, a small
business concern owned and controlled by socially and economically disadvantage
individuals or a small business concern owned and controlled by women.

 

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 45 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

7. SMALL, SMALL DISAD VANTAGED AND WOMEN-OWNED SMALL BUSINESS SUBCONTRACTING
PLAN. The sub-SUPPLIER will adopt a plan similar to the plan required by 48 CFR
Ch. 1 at 52.219-9.

Appendix 3.22

[Cingular created forms for MWBE here]

 

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 46 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

Appendix 3.35

Work Order

This Order shall be governed pursuant to the terms and conditions of Master
Agreement _______. Any terms and conditions on this Work Order that modify or
change the terms and conditions of Master Agreement #_______ shall apply to this
Work Order only.

1. Description of Materials and/or Services:

SUPPLIER will provide [*].

2. Personnel to Perform the Services:

[*]

3. Location:

[*]

4. Prices

[*.]

Invoices/Billing Information:

Invoices and billing information are to be sent and paid thirty (30) days upon
receipt of invoice:

 

To:     

7. Project Manager/Point of Contact:

The project manager and/or point of contact shall be:

8. Name of Affiliate Ordering Materials and/or Services

 

           

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 47 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

Appendix 5.2

SECURITY REQUIREMENTS

NOTICE

For the purpose of this document, the term “Contractor” referred to herein shall
mean contracted individual. The term “SUPPLIER’s Employees and Subcontractors”
referred to herein shall mean SUPPLIER’s employees, subcontractors, agents or
representatives. The term “SUPPLIER” referred to herein shall mean the provider
of goods and/or services pursuant to a written contractual agreement with
CINGULAR. Liability to anyone arising out of use or reliance upon any
information set forth herein is expressly disclaimed and no representations or
warranties, express or implied, are made with respect to the accuracy or utility
of any information set forth herein. This document is not to be construed as a
suggestion to any manufacturer to modify or change any of its products or
services, nor does this document represent any commitment by CINGULAR to
purchase any product or service whether or not it provides the described
characteristics.

Nothing contained herein shall be construed as conferring by implication,
estoppel or otherwise, any license or right under any patent, whether or not the
use of any information herein necessarily employs an invention of any existing
or later issued patent.

 

Table of Contents    1.    Introduction    48 1.1    General    48 1.2    Scope
   49 1.3    Reason for Issuance    49 1.4    Enforcement    49 1.5   
Accountability    49 1.6    Remedies    49 2.    Contractor and SUPPLIER
Responsibilities    49 2.1    General    49 3.    Security Waivers    51 3.1   
Request for Waiver    51 3.2    Waiver Submission and Approval    51 3.3   
Absence of Waiver    51

 

Exhibit 1- RF-6835, Contract Personnel Certification Form

  52

Exhibit 2- List of CINGULAR [*]

  53

Exhibit 3- CINGULAR Vendor, Contractor and SUPPLIER [*]

 

1 Introduction

1.1 General - This document sets out the security requirements that each
Contractor and SUPPLIER shall comply with before their employees and/or
subcontractors will be allowed to access CINGULAR’s computers, computer
peripherals, computer communications networks, computer
systems/applications/software, public telephone network elements and their
support systems, and the information stored, transmitted, and/or processed using
these resources, (referred to herein as “Information Resources”).

The information in this document is subject to review and modification.

Accordingly, this document may be subject to change at any time. Future issues
of this document

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 48 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

and/or CINGULAR’s internal security requirements may differ extensively in
content, substance and format. In the event that this document is modified,
CINGULAR shall provide written notification to the Contractor or SUPPLIER along
with a copy of the modified document. Upon reaching mutual agreement between the
parties, the new document shall control. If no agreement is reached between the
parties, then this document shall continue to be in full force and effect.
CINGULAR reserves the right to select and utilize any Contractor or SUPPLIER
based on its own internal criteria at any time, under any circumstances, whether
or not consistent with the terms of this document. Further, readers are
specifically advised that each CINGULAR operating entity or subsidiary may have
requirements additional to those found herein.

CINGULAR does not recommend computer-related products or services and nothing
contained herein is intended, nor should it be construed, as a recommendation of
any product or service to anyone. Further, Contractors and SUPPLIERs are not to
relate their products, goods, services, etc., to these standards in order to
infer or imply that such items meet any particular standard of use or utility.

1.2 Scope - The standards in this document apply to all Contractors and
SUPPLIERs whose Employees and Subcontractors will have a need to access a
CINGULAR Information Resource. Such persons shall not be allowed access to
CINGULAR Information Resources until the requirements of Section 2 of this
document have been accomplished and the assigned CINGULAR management employee in
the organization receiving the service, (referred to herein as “CINGULAR
Sponsor”) has received a properly executed Form RF-6835 shown as Exhibit I in
this document. Product trials and evaluations shall also be governed by the
requirements of this document. NOTE: As used in this standard, access refers to
logical, e.g., computer/electronic access, rather than physical access unless
otherwise noted.

1.3 Reason for Issuance - This practice has been revised to:

 

  •   Clarify contractor and SUPPLIER responsibilities,

 

  •   Clarify background check requirements,

 

  •   Add waiver requirements, and

 

  •   Make other minor wording changes for clarity.

1.4 Enforcement - Contractors, SUPPLIERs and Contractor and SUPPLIER’s Employees
and Subcontractors shall protect CINGULAR Information Resources in accordance
with the terms and conditions of applicable contractual agreements between the
Contractor or SUPPLIER and CINGULAR. In addition, it s the responsibility of all
Contractors, SUPPLIERs and Contractor and SUPPLIER’s Employees and
Subcontractors to comply with federal, state, and local acts, statutes, and
regulations which relate to the control and authorized use of a company’s
information resources.

Violations of any of the above shall be reported to the appropriate CINGULAR
Security Organization.

1.5 Accountability - Contractors and SUPPLIERs are responsible for ensuring that
they, and their Employees and Subcontractors who work with CINGULAR accounts on
their behalf, comply with Section 2 of this document.

1.6 Remedies - Failure of a Contractor or SUPPLIER, or a SUPPLIER’s Employee or
Subcontractor to comply with the requirements of Section 2 of this CSS-TR may
result in remedies up to and including termination of the contractual agreement
or any other rights that CINGULAR may have in equity and law.

2. Contractor and SUPPLIER Responsibilities

2.1 General - Contractor and/or SUPPLIER shall:

 

  •   Permit CINGULAR to inspect, at its discretion, all computer equipment
utilized in the conduct of CINGULAR business whether such equipment is owned,
leased or controlled by the Contractor, SUPPLIER or the Contractor or SUPPLIER’s
Employees and Subcontractors.

 

  •  

Protect and otherwise secure all CINGULAR proprietary and/or private data and
information

 

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 49 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

 

including, data and information concerning CINGULAR’s employees. This includes
data and information derived or assimilated.

 

  •   Use CINGULAR proprietary information and/or data including information and
data concerning CINGULAR’s employees only as authorized in this agreement.

 

  •   Return and otherwise support CINGULAR in any attempt to have returned,
CINGULAR proprietary and/or private data/information and other resources used or
obtained in the performance of this agreement unless other arrangements are made
and approved by both parties in writing.

 

  •   Ensure that each Contractor and SUPPLIER’s Employee and Subcontractor who
will access a CINGULAR Information Resource is aware of (1) the security
information in Exhibit 3 of this document, and (2) that CINGULAR has written
Security Standards as listed in Exhibit 2.

 

  •   Provide each Contractor and SUPPLIER’s Employee and Subcontractor with a
copy of Exhibits 2 and 3 of this document if requested. Copies should be made
locally as needed.

 

  •   Ensure that Contractor and/or SUPPLIER is bound by a nondisclosure
agreement and/or an information exchange agreement with CINGULAR.

 

  •   Ensure that each of Contractor and SUPPLIER’s employees is covered by a
legally binding nondisclosure agreement and/or information exchange agreement
between their employer and CINGULAR.

 

  •   Ensure that Contractor and SUPPLIER’s subcontractors are covered by a
nondisclosure and/or information’ exchange agreement with Contractor or
SUPPLIER.

 

  •   Perform an appropriate background check to ensure that no person assigned
to a CINGULAR account is allowed access to a CINGULAR Information Resource if
the person:

 

  •   has been convicted of a felony offense,

 

  •   has been convicted of a misdemeanor offense related to computer security,
theft, fraud or violence, or

 

  •   is currently awaiting trial for any of the above-stated offenses.

 

  •   Support any effort by CINGULAR to perform its own background check of
individuals assigned to a CINGULAR account:

 

  •   As a part of a random sampling for security verification purposes,

 

  •   As a part of regular screenings to strengthen CINGULAR security, or

If CINGULAR has reasonable cause to suspect one is needed.

NOTE: For the purposes of the document, an appropriate background check shall
consist of research at the county courthouse level for the felony and
misdemeanor offenses described above and any pending trial dates for such
offenses. Research shall be conducted in all the counties in which the Employee
or Subcontractor has resided within the five years prior to proposed assignment
to CINGULAR.

 

  •   Have each of its employees, subcontractors, agents and representatives who
will access a CINGULAR Information Resource provide the information requested
and sign a copy of the CINGULAR Form RF-6835 shown as Exhibit I to this
document, and

 

  •   Complete the “Employing Company Certification” section and forward the
signed form RF-6835 to the GIN GULAR Sponsor assigned responsibility for the
Contractor and SUPPLIER’s Employees and Subcontractors.

 

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 50 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

3. Security Waivers

3.1 Request for Waiver - A prospective Contractor or SUPPLIER shall comply with
the requirements of Paragraph 2.1 above unless a security waiver is approved in
advance. The waiver request shall document the changes/deviations needed or
desired and must also specify the following:

 

  •   Reason for the request,

 

  •   Available alternative(s), if any, and

 

  •   Reason why the request should be accepted.

3.2 Waiver Submission and Approval - Waiver requests shall be submitted through
the appropriate CINGULAR Security Management which will either approve the
waiver request, negotiate changes/conditions necessary for approval of the
waiver request, or deny the waiver request. If a waiver request is denied, the
denial may be appealed by a CINGULAR management person using the variance
process documented in CINGULAR Corporate Security Standard (CSS) 000-100,
Security Management Process.

CINGULAR Corporate Security Management has the sole responsibility for waiver
and variance approval in CINGULAR. Contractors and SUPPLIERs shall comply with
these standards unless a written waiver or variance is issued as noted above.

3.3 Absence of Waiver - Contractors and SUPPLIERs are hereby notified that this
CINGULAR Corporate Security Standard Technical Reference shall be enforced in
its entirety, and the involved Contractor/SUPPLIER shall be held in breach of
his/her/its agreement with CINGULAR for any omission, unless a waiver is
approved, as noted above, for any requirement in paragraph 2.1.

 

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 51 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

Exhibit 1

RF-6835

(6/2001)

Contract Personnel & Certification

for Use Contract Person’s Employer

I have read and acknowledge the CINGULAR Vendor, Contractor and SUPPLIER
Personnel Security Requirements.

 

    By:        Date:     

(Signature)       (MMDDYYYY)   Name:           

(Type or Print the Name of the Person)       Social Security Number:
_______________________________     Date of Birth:     

        (MMDDYYYY)

Employing Company Certification

The above named employee of _____________________________________________ has
signed above and acknowledged receipt of the CINGULAR Vendor, Contractor and
SUPPLIER Personnel Security Requirements. This person is covered by a legally
binding nondisclosure agreement between CINGULAR and my company.

 

Employing Company Representative: _________________________
Date:_______________________________                                          
                       (Authorized Signature)           (MMDDYYYY)

 

Name:          Title:      (Type or Print Name of Employing Company
Representative Signing Above)

Company Name: Tel. Number: _________________

Business Address: _______________________________________________________

Provide the original of this form to the CINGULAR manager sponsoring this
person’s work.

Name of CINGULAR Sponsor: ___________________ Tel. Number _____________ (Type or
Print Name)

The CINGULAR Sponsor shall (1) retain this form for one year after the person’s
work has ended, and (2) provide a copy of this form to the appropriate CINGULAR
Security organization.

Reproduce Locally

 

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 52 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

Exhibit 2

CINGULAR [*] Standards

The following list provides general information about CINGULAR’s current
Corporate Security Standards, which are available for, reference purposes. This
list is subject to change without further notice. If needed, copies of these
Standards may be obtained through your CINGULAR Sponsor when required for work
being performed for CINGULAR.

[*]

400-200-TR Security Requirements for Purchased or Externally Developed Computer
Systems, Applications and Software *

[*]

400-400-TR Security Requirements for System or Network Access by Vendor.
Contractor and SUPPLIER Personnel *

[*]

* Not proprietary

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 53 -



--------------------------------------------------------------------------------

Agreement No: PAR.4-SJA-120102-02

Effective Date: December 1, 2002

 

[*]

 

[*] Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

PRIVATE/PROPRIETARY/LOCK

Contains private and/or proprietary information. May not be used or disclosed
outside CINGULAR or SUPPLIER except pursuant to a written Agreement.

 

- 54 -